Title: Alexander Hamilton’s Fourth Draft of the Report on the Subject of Manufactures, 1791
From: Hamilton, Alexander
To: 


The Secretary of the Treasury in obedience to the order of the House of Representatives, of the 15. day of January 1790, has applied his attention, at as early a period as his other duties would permit, to the subject of manufactures and particularly to the means of promoting such, as will tend to render the United States independent on foreign nations, for military and other essential supplies: And he thereupon respectfully submits the following report.
The expediency of encouraging manufactures in the United States, which was not long since deemed very questionable, appears at this time to be pretty generally admitted. The embarrassments, which have been imposed upon obstructed the progress of our external foreign trade, have led to serious reflections on the necessity of enlarging the sphere of our domestic commerce: the restrictive regulations, which in foreign markets abrige the vent of the increasing surplus of our Agricultural produce, in foreign markets, naturally serve to beget a an earnest desire, that a more extensive demand for that surplus may be created at home: And the complete success, which has rewarded manufacturing enterprise, in some valuable branches, concurringconspiring with the promising symptoms which attend some less mature essays, in others, 
   encourage prompt embolden justify
 justifyauthorise a hope, that the obstacles to the growth of this species of industry are not so less formidable, as than they were apprehended to be; and that 

☞
⎧⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎨⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎩

 it is not difficult to find in its further extension a full in its extension, may be found, an indemnification for any external disadvantages for the effects of those external impediments which resist the tide of our prosperity, and obstruct which are or may be experienced; as well as an an accession of resources, favourable to national independence and safety.
There still are nevertheless, respectable patrons of opinions, unfriendly to the encouragement of manufactures. The following are, substantially, the arguments by which support these opinions are defendedsupported.
“In very country (’tis alleged) (say those who entertain them) Agriculture is the most beneficial and productive object of human industry. This position generally if not universally true, applies with peculiar emphasis to the United States, on account of their immense tracts of fertile territory uninhabited and unimproved. Nothing can afford so advantageous an employment for capital and labour, as the conversion of 
   
   Qr 4

 so this [extensive] rude vast wilderness into cultivated farms. Nothing, equally with this, can contribute to the population strength and real riches of the country.”

“To endeavour, by the extraordinary patronage of Government, to accelerate the growth of manufactures, is in fact, to endeavour, by force and art, to transfer the natural current of industry, from a more to a less beneficial channel. Whatever has such a tendency must necessarily be unwise. 
   
   Qr 5

 Indeed, it can hardly ever [be proper] wise in a government to attempt to give a direction to the industry of its citizens: This, under the quick-sighted guidance of private interest, will, if left to itself, infallibly find its own way to wherever it can meet with[into channels where] the most profitable employment: and ’tis by such employment, that the public prosperity will be most effectually promoted. To leave industry to itself, therefore, is in almost every case the soundest as well as the safest of the simplest policy.”
“This policy is not only recommended to the United States, by considerations which affect all nations—it is, in a manner, dictated to them 
   
   Qr

 by the imperious force of a very peculiar situation. The smallness of their population compared with their territory—the constant allurements to emigration from the settled to the unsettled parts of the country—the facility, with which the less independent situation condition of an artisan can be exchanged for the more independent condition of a farmer—these and similar causes conspire to produce, and for a length of time, must continue to occasion, a scarcity of hands for manufacturing occupations, and dearness of labour generally. To these disadvantages for the prosecution of manufactures, a deficiency of pecuniary capital being added, the prospect of a successful competition with the manufacturers of Europe must be regarded as little less than desperate. Extensive manufactures can only be the offspring of a redundant, at least of a full population. Till the latter shall characterise the situation of this country, ’tis vain to hope for the former.”
“If contrary to the natural course of things, an unseasonable and premature spring can be given to certain fabrics, by heavy duties, prohibitions, bounties, or by by other forced expedients; this will only be to sacif sacrifice the interests of the community to those of particular classes. Besides the misdirection of labour, a virtual monopoly will be given to the persons employed on such fabrics; and an enhancement of price, the inevitable consequence of every monopoly, must be defrayed at the expence of the other parts of the society. It is far preferable, that those persons should be engaged in the cultivation of the earth, and that we should produc procure, in exchange for with its productions, the commodities, with which foreigners are able to supply us in greater perfection, and upon better terms.”
This mode of reasoning is founded upon facts and principles, and is espoused which have certainly very respectable pretensions. If it had governed the conduct of nations, more generally than it has done, there is room to suppose, that it mightwould have carried them faster to prosperity and greatness, than they have attained, by the pursuit of maxims too widely far opposite. Most general theories, however, admit of numerous exceptions; and there are few if any of the political kind, which do not blend a considerable portion of error, with the truths they contain inculcate. That, which has been stated, does not, it is presumed, steer clear of this imputation. In order to an accurate judgment how far this may be the case, it is necessary to advert to the considerations which are to be found in a contrary scale, and which appear to recommend the positive and special encouragement of manufactures in countries where they do not happen to prevail and particularly in the United States.
In order to an accurate judgment how far that which has been just stated ought to be deemed liable to a similar imputation, it is necessary to advert carefully to the considerations which plead in favour of manufactures, and which, appear to recommend the special and positive encouragement of them; in certain cases, and under certain reasonable limitations.
It ought readily to be conceded that the cultivation of the earth—as the primary and most certain source of national supply—as the immediate and chief source of subsistence to man—as the principal source of those materials which constitute are the nutriment of other kinds of labour—as including a state most favourable to the freedom and independence of the human mind—one, perhaps, most conducive to the multiplication of the human species, has intrinsically a strong claim to pre-eminence over every other kind of industry.
But that it has a title to any thing like an exclusive predilection in any country, ought to be admitted with great caution—That it is even more productive than every other branch of Industry requires more evidence 
   
   Qr

 than has yet been given, in support of the position—That its real interests, precious and important as, without the help of exaggeration, they truly are, may be will be advanced rather than injured by the due encouragement of manufactures, may, it is believed presumed, be fairly [clearly] satisfactorily demonstrated—And it is also it is believed that the expediency of such encouragement, in a general view may be shewn to be recommended in other respects by resulting from the by the most


Qr.☞
⎧⎪⎪⎪⎪⎨⎪⎪⎪⎪⎩


cogent and persuasive motives of national policy, may be placed in a light, which it is believed, can leave little room for question or doubt.
It has been maintained, not only that Agriculture is, not only, the most productive, but the only productive species of industry. The reality of this suggestion in either aspect has, however, not been verified by any accurate detail of facts and calculations; and the general arguments, which are adduced to prove 
   
   Qr.

 it, are rather subtil and paradoxical than solid or convincing.
Those which maintain its exclusive productiveness are to this effect—
Labour, bestowed upon the cultivation of land, produces enough, not 
   
   ☞

 only to replace all the necessary expences incurred in the business, and to maintain the persons who are employed in it, but to afford, together with the ordinary profit on the stock or capital of employed by the Farmer, a nett surplus, or rent for the landlord or proprietor of the soil. But the labour of Artificers does nothing more, than replace the stock which employs them (or which furnishes materials tools and wages) and yield the ordinary profit upon that stock. It yields yields nothing equivalent to the rent of land. Neither does it add any thing to the total value of the whole annual produce of the land and labour of the country. The additional value given to those parts of the produce of land, which are wrought into manufactures, is counterballanced by the value of those other parts of that produce, which are consumed by the manufacturers. It can therefore only 
   ☞ Qr.
 be by saving, or parsimony, not by the positive productiveness of their labour, that the classes of Artificers can in any degree augment the nett revenue or income of the Society.
To this system, it has been answered—
I.   That inasmuch as it is acknowleged, that manufacturing labour reproduces a value equal to that, which is expended or consumed in carrying it on, and continues in existence the original stock or capital employed—it ought, on that account alone, ought to escape being considered as wholly unproductive: That though it should be admitted, as alleged, that the consumption of the produce of the soil, by the classes of Artificers or manufacturers, is exequactly equal to the value added by their labour to the materials upon which it is exerted bestowed; yet it would not thence follow, that it added nothing to the Revenue of the Society, or to the aggregate value of the annual produce of its land and labour. If the consumption for any given period amounted to a given sum and the increased value of the produce manufactured, in the same period, to a like sum, the total amount of the consumption and production, during that period, would be equal to the two sums, and consequently double the value of the agricultural produce consumed. And though the increment of value of produced by the classes of Artificers should at no time exceed the value of the produce of the land consumed by them, yet there would be at every moment, in the market consequence of their labour, a greater value of goods in the market, than would exist independent of it.
That as far as it is true that the labour of of Artificers can
II.   That the position, that Artificers can augment the nett revenue of a Society, only by parsimony, is true in no other sense than in one which is equally applicable to Husbandmen or the Cultivators. It may be alike affirmed of all these different classes, that the fund acquired by their labour and destined for their support is not, in an ordinary way, more than 
   [profits may arise from Sales to foreign Nations]
 equal to it. And hence it will follow, that augmentations of the wealth or capital or wealth of the community (except in the instances of some extraordinary dexterity or skill) can only proceed, with respect to any of them, from the savings of the more thrifty and parsimonious. ext except in the instances of some extraordinary dexterity or skill.
III.   That the annual produce of the land and labour of a country can only be increased in two ways—by some improvement in the productive powers of the useful labour, which actually exists within it, or by some increase in the quantity of that such labour: That with regard to the first, the labour of artificers being capable of greater subdivision and simplicity of operation than that of cultivators, it is susceptible, in a proportionably greater degree, of improvement in its productive powers, whether to be derived from an accession increase of skill or from the applicable application of 
   
   ☞

 ingenious machinery; in which particular, therefore, the labour employed in the culture of land can pretend to no advantage over that engaged in manufactures: That with regard to an augmentation of the quantity of useful labour, this, excluding adventitious circumstances, must depending essentially upon an increase of capital, which again must depend upon the savings made out of the revenues of those, who furnish or manage that, which is at any time employed, whether in Agriculture, or in Manufactures, or in some any other way.
But while the exclusive productiveness of Agricultural labour has been thus denied and refuted, the superiority of its productiveness has been conceded without hesitation. As the prevalent opinion in this country corresponds with this concession, and as it involves a point of considerable magnitude, in relation to maxims of public administration, it seems nece the grounds on which it rests are worthy of seem to require a distinct and particular examination.
One of the arguments made use of, in support of the idea may be is not less pronounced both quaint than and superficial. It amounts to this—That in the productions of the soil, nature cooperates with man; and it is inferred, that the effect of their joint labour must be greater than that of the labour of man alone.
This however is far from being a necessary inference. It is very 
   
   art and ingenuity

 conceivable, that the labour of man alone bestowed laid out upon an a work, requiring great skill and art to bring it to perfection, may be more productive in value, than the labour of nature and man combined, when directed towards more simple operations and objects: And when it is recollected, to what an extent the agency of nature, in the application of the mechanical powers, is made auxiliary to the prosecution of manufactures, little more than the quaintness of the suggestion remains the suggestion, which has been noticed, loses even the appearance of plausibility.
It might also even be observed, with a contrary view, that in Agriculture the labour of man employed in Agrec Agriculture is in a great measure periodical and occasional, depending on seasons, and liable to various and long intermissions; while that occupied in many manufactures is constant, and regular, incessant, extending through the years, embracing in some instances night as well as day. It is also probable that there are among the cultivators of land more examples of remissness than among artificers. The farmer, may from the peculiar fertility of his land or some other favourable circumstance may frequently obtain a livelihood, even with a considerable degree of carelessness in the mode of cultivation; but the Artisan Greater ingenuity as well as steadiness can with difficulty effect the same objects withoutunless exerting himself pretty equally with all those who are engaged in the same pursuit. And if it may likewise be assumed as a fact, that manufactures open a wider field to exertions of ingenuity than agriculture, it would not be a strained conjecture, that the labour employed in the former, being at once more constant more uniform and more ingenious, than that which is employed in the latter, will be found at the same time moremost pro productive.
But it is not meant to lay great stress on observations of this nature —they ought only to serve to as a counter a counter ballance to those of a similar complexion. Circumstances so vague, and general, as well as so abstract, can afford little instructionlight, in a matter of this kind.
Another, and that which seems to be the principal argument, that has been offered for the superior productiveness of Agricultural Labour, turns upon the allegation, that labour employed in manufactures yields nothing equivalent to the rent of land; or to that nett surplus, as it is called, which accrues to the proprietor of the soil.
But this distinction, important as it has been deemed, appears rather verbal than substantial.
To bring it under a more precise view inspection, it may be of use of in this place to restate the proposition, which is to be examined. It is this—“Labour employed in Agriculture, besides replacing the expences of

   
   ☞


the business, and yielding the ordinary profit on the stock or capital of the farmer or tenant, yields also a nett surplus or rent to the landlord or owner of the land. But the labour employed in manufactures only replaces the expences of the business, and yields the ordinary profit on the stock or Capital of the Undertaker.”
It is easily discernible, that what in the first instance case is divided into two parts under the denominations of the ordinary profit of the stock of the farmer and rent to the landlord is, in the second instance case united under the simple general appellation of the ordinary profit on of the stock of the Undertaker; and that this formal or verbal distribution constitutes the whole difference in the two cases. It seems to have been overlooked, that the land is itself a stock or capital, advanced or lent by its owner to the occupier or tenant, and that the rent he receives is only the ordinary profit of a certain stock in land, not managed by the proprietor himself but by another to whom he lends or lets it, and who on his part advances a second capital to stock and improve cultivate the land, upon which he also receives the usual profit. The rent of the landlord, and the profit of the farmer are therefore nothing more than the ordinary profits of two capitals, belonging to two different persons, and united in the cultivation of a farm: As in the other case, the surplus which arises upon any manufactory, after replacing the expences of carrying it on, corresponds with answers to the ordinary profits of one or more capitals engaged in the prosecution of sucha manufactory. It is said, one or more capitals; because in fact, the same thing which is contemplated in the case of the farm, sometimes happens in respect to that of a manufactory. There is one who lends furnishes a part of the capital, or lends a part of the money, by which it is carried on, and another, who carries it on, with the addition of his own capital. Out of the surplus, which remains arises, after defraying expences, an interest is paid to the money-lender for the portion of the capital adv furnished by him which corresponds with exactly agrees with the rent paid to the landlord; and the residue of that surplus constitutes the profit of the undertaking undertaken ce undertaker or manufacturer, which and agrees with what is denominated the ordinary profits on the stock of the farmer. Both together make amount to the ordinary profits of two capitals employed in a manufactory; as in the other case the rent of the landlord and the revenue of the farmer compose constitute the ordinary profits of two capitals employed in the cultivation of a farm.
The rent therefore accruing to the proprietor of the land, far from being a criterion of exclusive productiveness as has been argued, is no criterion even of superior productiveness. The question must still be, whether the surplus, after defraying expences, of a given capital employed in the purchase andor improvement of a piece of land is greater or less than that of a like capital employed in the prosecution of a manufactory: or whether the whole value produced from a given capital and a given quantity of labour, employed in one way, be greater or less, than the value whole net value produced from an equal capital and an equal quantity of labour employed in the other way: or rather, perhaps, whether the business of Agriculture or that of Manufactures will yield the greatest product, according to a compound ratio of the quantity of Capital & the quantity of labour, employed which are employed in the one or in the other.
The solution of either of these questions is not easy; it involves numerous and capit complicated details, depending on an accurate knowlege of the objects to be compared. It is not known that the comparison has ever yet been made upon sufficient data properly ascertained and analized. To do be able to make it on the present occasion with satisfactory precision, and certainty, would req demand more previous inquiry and investigation than there has been hitherto either leisure or opportunity to accomplish. Some essays however have been made towards acquiring the requisite information; the result of which does b by no means confirm the hypothesis of the superior productiveness which is under examination.
Some essays however have been made towards acquiring the requisite information; which have rather served to throw doubt upon, than to confirm the hypothesis, under examination. But it ought to be 
   [remissness Skill cases mode] ☞
 acknowleged, that they have been too little diversified, and are too imperfect, to authorise a definitive conclusion either way; leading rather to probable conjecture, than to certain deduction. They render it probable, that there are various some branches of manufactures, in which a given Capital will yield a greater total product, and a considerably greater nett product, than an equal capital invested in the purchase and improvement of lands; in an already establ which are under previous cultivation, and that there are also some branches, in which both the gross and the nett produce will exceed that of Agricultural industry, according to a compound ratio of capital and labour. But it is on this last point, that there appears to be the greatest room for doubt. It is far less difficult to inferdecide generally, that the nett produce of Capital invested engaged in manufacturing enterprises is greater than that of Capital engaged in Agriculture.
But In stating these results, the purchase and improvement of lands, under previous cultivation is are alone contemplated. The comparison is more in favour of Agriculture, when it is made with reference to the settlement of new and waste of lands; but an argument drawn from so for temporary a circumstance could have no weight in determining the course general merits of the question concerning the permanent relative comparative productiveness of the two species Agricultural and manufacturing of 
   
   ☞ vide

 industry. How far it ought to influence the policy of the United States, on the score of particular situation, will be adverted to in another place.
The foregoing suggestionsconjectures are not designed to inculcate an opinion a supposition that manufacturing industry is more productive than that of Agriculture. They are intended rather to shew that the reconverse of this proposition is not ascertained; and that the general arguments which are brought used to establish it are not satisfactory; and consequently that a supposition of the superior productiveness of Tillage ought to be no obstacle to listening to any substantial inducements to the encouragement of manufactures, m which may be otherwise perceived to exist; on the ground if its as having a through an apprehension that they may have atendency to 
   [The two employments will regulate themselves—If manufactures will consume produce, Agriculture must produce for Manufactures.]
 divert labour from a more to a less profitable employment.
It is extremely probable, that on a full and accurate developpement of the manner matter, on the basis ground of fact and calculation, it would be discovered, that there is no material difference between the aggregate productiveness of the one and of the other kind of industry in question; and that the propriety of the encouragements, which may in any case be proposed to be given to either ought to be determined upon considerations irrelative to any exclusive of all comparison of that nature.

   in respect to respecting its encouragement to view the subject

But without contending for the superior productiveness of Manufacturing Industry, it may conduce to a better judgment of the policy which ought to be pursued,it would be to omit doing justice to the subject not to place it in some farther light under respecting its encouragement, to view to contemplate the subject under some additional aspects, tending not only  to evince still further not only that it not only to confirm the idea still further that this kind of Industry has been improperly represented as unproductive in itself; but to evince in addition that the establishment to fur shew likewise that the establishment and diffusion of manufactures have the effect of rendering the total mass of the useful and productive labour, in a community, greater than it would otherwise be. In prosecuting this discussion, it may be necessary briefly to resume and review some of the topics which have been already touched.
To affirm that the labour of the Manufacturer is unproductive, because he consumes as much of the produce of land, as he adds value to the raw materials, which he manufactures, is not better founded, that it would be to affirm, that the labour of the farmer, which furnishes materials to the manufacturer, is unproductive because he consumes an equal value of manufactured articles. Each furnishes a certain portion quantum of the produce of his labour to the other and each destroys a correspondent portion quantum of the produce of the labour of the other. In the mean time, the maintenance of two citizens instead of one is going on, the state has two members instead of one; and they together consume twice the value of what is produced from the land.
If instead of a farmer and artificer, there were a farmer only, he would be under a necessity of devoting a part of his labour to the fabrication of cloathing and other articles, which he would procure of the artificer if there were in the case of there being such a person; and of course he would be able to devote less labour to the cultivation of his farm, and would draw from it a proportionably less product.quantity of produce. The whole quantity of production, in this state of things, in provisions raw materials and manufactures, would certainly not exceed in value the amount of what would be produced in provisions and raw materials only, if there were an artificer as well as a farmer.
Again—if there were both an artificer and a farmer, the latter would be left at liberty to pursue exclusively the cultivation of his farm. A greater quantity of provisions and raw materials would of course be produced—equal at least, as has been already observed, to the whole amount of the provisions raw materials and manufactures which would exist on a contrary supposition. The artificer, at the same time, would be going on in the production of manufactured commodities, articles to an amount sufficient not only to repay the farmer, in those commodities, for the provisions and materials which were procured from him, but to furnish the Artificer himself with a supply of similar commodities for his own use. Thus then, there would be two quantities or values in existence instead of one; and the income revenue and consumption would be double in one case, what it would be in the other.
If in place of both these suppositions, there were supposed to be two farmers, and no artificer, each of whom applied a part of his labour to the culture of his land and another part to the fabrication of manufactures—in this case, the portion of the labour of both which was each bestowed upon land would produce the same quantity of provisions and raw materials only as would be produced by the intire sum of the labour of one applied in the same manner, and the portion of the labour of both which was bestowed upon manufactures, would produce the same quantity of manufactures only, as would be produced by the intire sum of the labour of one applied in the same manner. Hence the value of the produce of the labour of the two farmers would not be greater than that of the produce of the labour of the farmer and artificer; and hence, it results is manifest, that the labour of the artificer is as positively productive as that of the farmer, and, as positively, augments the revenue of the Society.
The labour of the Artificer replaces to the farmer that portion of his labour, with which he provides the materials of exchange with the Artificer, and which he would otherwise have been compelled to apply to manufactures: and while the Artificer thus enables the farmer to enlarge his stock of agricultural industry, a portion of which he purchases for his own use, he also supplies himself with the manufactured articles of which he stands in need. thus producing over and above the equivalent which he gives to the farmer.
He does still more. Besides this equivalent which he gives for the portion of agricultural labour consumed by him and this supply of manufactured commodities for his own consumption use—he furnishes still a surplus, which compensates for the use of the Capital advanced either by himself or some other person, for carrying on the business. This is the ordinary profit of the stock employed in the manufactory, and is in every sense respect as effective an addition to the income of the Society as the rent of land.
The produce of the labour of the Artificer, consequently, may justly be regarded as composed of three parts; one by which the provisions for his subsistence and the materials for his work are purchased of the farmer, one by which he supplies himself with manufactured necessaries, and a third which constitutes the profit on the Stock employed. The two last portions seem to have been overlooked in the system, which represents manufacturing industry as an barren and unproductive.
In the course of the preceding illustrations the products of equal quantities of the labour of the farmer and artificer have been treated as if equal to each other. Simplicity and perspicuity required this mode of expression, but it will not be understood as being indicating an intention to assert an exact equality in the value of the produce of But this is not to be understood as intending to assert any such precise equality. It is merely a manner of expression adopted for the sake of simplicity and perspicuity. Whether the value of the produce of the labour of the Farmer be some what more or less than that of the Artificer is not material to the main scope of the argument which hitherto has only aimed at shewing, that the one, as well as the other, occasions a positive augmentation of the total produce and revenue of the Society.
It is now the proper to proceed a step a further, and to enumerate the principal circumstances, from whichwhence it may be inferred—That manufacturing establishments not only occasion a positive augmentation of the Rev Produce and Revenue of the Society, but that they contribute essentially to rendering them greater than they could possibly be, without such establishments. These circumstances are—


  
    1
    The effects of a division of Labour
  
  
    2
    An extension of the use of Machinery
  
  
    3
    The Additional employment  to classes of the community not regularly ordinarily engaged in the business
  
  
    4
    
   [and the acquisition of foreign Capital—]
 The promoting of emigration from foreign countries 
  
  
    5
    The furnishing greater scope for the diversity of talents and dispositions which are to be foundamong the citizens of a Country which discriminate men from each other.
  
  
    6
    The affording a more ample and various field for enterprize.
  
  
    7
    The creating in some instances a new, and securing in all, a more certain and steady demand for the surplus produce of the soil.
  

Each of these circumstances has a considerable influence upon the total mass of industrious effort in a community: Together, they increase it and enhance add to it a degree of energy force and effect, which are not easily conceived. Some commentsremarks upon each of them in the order in which they have been stated may serve to explain their importance.
I   As to the Division of Labour.
It has justly been observed, that there is sac scarcely any thing of greater moment,importance in the œconomy of a nations, than the proper division of labour. The separation of occupations causes each to be carried on to much greater perfection, than it could possibly acquire, if they were blended. This arises principally from three circumstances—
1 One The greater skill and dexterity naturally resulting from a constant and undivided application attention to a single object. It is evident that these properties must increase, in proportion to the separation and simplification of objects and the steadiness of the attention devoted to each; and must be less, in proportion to the complication of objects, and the number among which the attention is destracted.
2 Another is The œconomy of time—by avoiding that the loss of it, which is naturally incident to a frequent transition from one operation to another, of a different nature. This depends on various circumstances—the transition itself—the ordinary orderly disposition of the implements, machines and materials employed in the operation to be relinquished—the preparatory steps to the commencement of a new one—the interruption of the impulse which the mind of the workman acquires from being engaged in a particular operation—the distractions hesitations and reluctances, which are apt to attend the passage from one kind of business to another.
3 The third is An extension of the use of machinery. A man occupied on a single object will have it more in his power, and will be more naturally led to exert his imagination, invention in devising methods to facilitate and abrige labour, than if he were perplexed by a variety of independent and dissimilar operations. Besides this, the fabrication of machines, in numerous instances, becoming itself a distinct trade, the Artist who follows it, has all the advantages which have been enumerated, for improvement in his particular art; and, in both ways the invention and application of machinery are extended.
And from these causes united, the meremere [mere] separation of the occupation of the Cultivator, from that of the Artificer, has the effect of augmenting the productive powers of labour, and with them, the total mass of the produce or revenue of a Country. In this single view of the subject, therefore, the utility of Artificers or Manufacturers, towards promoting an increase of productive industry, is apparent.
II   As to an extension of the use of Machinery: a point which has been already, in part though partly anticipated, but which requires to be placed in some one or two additional lights.
The employment of Machinery seems to forms an item of great 
   [unincumbered too by the expence of Compensation.] ☞
 importance in the general mass of national industry. ’Tis an artificial force brought in aid of the natural force of man; and, to all the proposes of labour, is an increase of hands; an accession of strengths unincumbered too by the expence of maintaining the labourer.. May it not therefore be fairly inferred, that those occupations, which give greatest scope to the use of this auxiliary, contribute most to the general stock of industrious effort, and, in consequence, to the general product of Industry?
It shall be taken for granted, and the truth of the position referred to observation, that manufacturing pursuits are more susceptible in a greater degree of the application of Machinery, for than those of Agriculture. If so, all the difference is lost to a country community, which, instead of manufacturing for itself, procures the fabrics requisite to itsthe supply of its wants, from other countries. The substitution of foreign for domestic manufactures is a transfer to foreign nations of the advantages accruing from the employment of Machinery in the modes, in which it is capable of being employed, with most utility and to the greatest extent.

   a Cotton mill ☞

The Cotton Mill invented in England, within the last twenty years, is a signal illustration of the general proposition, which has been just advanced. In consequence of it, all the different processes for spining cotton are performed by means of machines, which are put in motion by water and attended chiefly by women and children; the a very small number of whom compared with the number requisite in the ordinary mode of spinning, suffices. And it is an advantage of great moment that the operations of this mill continue with convenience during the night, as well as through the day. The prodigious effect of such a machine is easily conceived. To this invention is to be attributed essentially the vast immense progress, which has been so suddenly made in great Britain, in the rela various fabrics of cotton.
III   As to the additional employment of classes of the community, not ordinarily engaged in the particular business—
This is not among the least valuable of the means, by which manufacturing institutions contribute to augment the general stock of industry and production. In places two towns and neighbourhoods, where those institutions prevail, they give employment besides the persons regularly engaged in them, they afford occasional and extra employment to industrious individuals and families, who are willing to devote the leisure resulting from the intermissions of their ordinary occupations pursuits to collateral labours, as a resource for the mean of multiplying their acquisitions or their enjoyments. The Husbandman himself experiences a new source of profit and support to himself and family from the increased industry of his wife and daughters invited and stimulated by the demands 
   
   ☞

 of the neighbouring manufactories. in his vicinity.

Besides this advantage of additionaloccasional employment to classes otherwise occupied having different other occupations, there is anotherare others of a nature allied to it, and which have of a similar tendency. This is the employment of persons, who would otherwise be idle (and in many cases a burthen on the community); who either from the byass of temper, habit, infirmity of body, or some other cause, indisposing, or disqualifying them for the toils of the Country. and of Children at an earlier period It is worthy of particular remark that in general Women and Children are rendered more useful and the latter more early useful by manufacturing establishments than they would otherwise be. Of the number of persons employed in the cotton manufactories of Great Britain it is computed that 4/7 nearly are women and children, of whom the greatest proportion are children and many of them of a very tender age.
And thus it appears to be one of the attributes of manufactures, and one of no small consequence, importance to give occasion to the exertion of a greater quantity of Industry, even by the same number of persons, wherever they happen to prevail, than would exist, if there were no such establishments.
IV   As to the promoting of emigration from foreign Countries.
Men reluctantly quit one course of occupation and livelihood for another, unless invited to it by very apparent and proximate advantages. Many, who would go from one country to another, if they had a prospect of continuing with more benefit the callings, to which they are have been educated, will often not be tempted to change their situation by the possibility hope of doing better, in some other way. Manufacturers, who listening to the powerful invitations of a better price for their fabrics or their labour, of greater cheapness of provisions and raw materials, of an exemption from the chief part of the taxes burthens and restraints, which they endure with which they are vexed in the old world, of greater personal independence and consequence, under the operation of a more equal government and of what is far more precious than mere the more than religious toleration—a perfect equality of religious privileges;—would probably flock from Europe to the United States to pursue their own trades or professions, if they were once made sensible of the advantages they would enjoy, and were inspired with an assurance of encouragement and employment, will, with difficulty, be induced to transplant themselves, with a view to becoming Cultivators of land.
If it be true then, that it is the interest of the United States to open every possible avenue to emigration from abroad it well affords a a procee weighty argument for the encouragement of manufactures; which for the reasons just assigned will have the strongest tendency to multiply the inducements to it.
Here isare perceived not only an important resource, not only for extending the population, and with it the useful and productive labour of the country, but likewise for the prosecution of manufactures, without deducting from the number of hands, which might otherwise be drawn to Tillage; and even for the indemnification of agriculture for such as might happen to be diverted from it. Many, whom manufacturing views would originally induce to emigrate, would afterwards yield to the temptation which the particular situation of this Country holds out to Agricultural pursuits. And while Agriculture would in other respects derive many signal and unmingled advantages from the growth of manufactures, it is a problem whether it would gain or lose, as to the article of the nu numbers of persons hands employed in carrying it on.
V   As to the furnishing greater scope for the diversity of talents and dispositions, which discriminate men from each other.
It is a s
This is a much more powerful mean of augmenting the fund of national Industry than may at first sight appear. It is a true just observation, that minds of the strongest and most active powers for their proper objects fall below mediocrity and labour without effect if confined to uncongenial pursuits. And it is thence to be inferred, that the results of human exertion may be immensely increased by diversifying its objects. When all the different kinds of industry obtain in a community, each individual can find his proper element, and can call into activity the whole vigour of his nature. And the community is benefitted by the services of its respective members, in the manner, in which each can serve it with most effect.
If there be any thing in a remark often to be met with—namely that there is, in the genius of the people of this country, a peculiar aptitude for mechanic improvements, it would operate as a forcible reason for giving opportunities to the exercise of that species of talent, by the propagation of manufactures.
VI   As to the affording a more ample and various field for enterprise.
This also is of greater consequence in the general scale of national use exertion, than might perhaps on a superficial view be supposed, and has effects not altogether dissimilar from those of the circumstance last noticed. To cherish and stimulate the activity of the human mind, by multiplying the objects of enterprise, is not among the least considerable of the expedients, by which the wealth of a nation may be promoted. Things Even things, in themselves not positively advantageous, sometimes 
   
   ☞

 become so, by their tendency to provokeexcite exertion. Every new scene which is opened to the busy nature of man to rouse and exert itself is the addition of a new energy to the general stock of efforts.
The spirit of enterprise, useful and prolific as it is, must necessarily be contracted or expanded in proportion to the simplicity or variety of the occupations and productions, which are to be found in a Society. It must be less in a nation of mere cultivators, than in a nation of cultivators and merchants; less in a nation of cultivators and merchants than in a nation of cultivators, artificers, and merchants.
VII   As to the creating, in some instances, a new, and securing in all a more certain and steady demand for the surplus produce of the soil—
This is among the most important of the of all the circumstances, which have been indicated, stated is is perhaps the most important. It is a principal mean, by which the establishment of manufactures contributes to an augmentation of the produce or revenue of a country; It and has in particular an immediate and direct influence upon relation to the prosperity of Agriculture.
It is evident that the exertions of the husbandman will be steady or fluctuating, vigorous or feeble, in proportion to the steadiness, or fluctuation, adequateness, or inadequateness of the markets on which he must depend, for the vent of the surplus, which may be produced by his labour; and that [such] that surplus in the ordinary course of things, will be greater or less in the same proportion.
For the purpose of this vent, a domestic market is greatly to be preferred to a foreign one; because it is in the nature of things, far more to be relied upon.
It is a primary object of the policy of nations, to be able to supply themselves with subsistence from their own soils; and manufacturing nations, as far as circumstances will permit, endeavour to procure, from the same source the raw materials necessary for their own fabrics. This disposition, urged by the spirit of monopoly, is sometimes even carried to an injudicious injurious extreme. It seems not always to be recollected, that nations, who have neither mines nor manufactures, can only obtain the manufactured articles, of which they stand in need, by means of an exchange of the products of their soils; and that, if those who can best furnish them with such articles are unwilling to give a due course to this exchange, they must of necessity make every possible effort to manufacture for themselves; the effect of which is that the manufacturing nations abrige the natural advantages of their situation, through an unwillingness to permit the Agricultural [countries] ones to enjoy the advantages benefits of theirs, and sacrifice the interests of a mutually beneficial beneficial intercourse to the vain project of selling every thing and buying nothing.
But it is also a consequence of the policy, which has been noted, that the foreign demand for the products of agricultural and countries, is, in a great degree, rather casual and occasional, than certain or constant. To what degree extent injurious interruptions of the demand for some of the staple commodities of the United States, may have been experienced, from that cause, must be referred to the judgment of those who are engaged in carrying on the commerce of the country; but it may be safely affirmed, that such interruptions are at times very inconveniently felt, and that cases occur in which markets are frequently either wanting, or so narrowed restricted narrowed, as to be very unequal to the supply are much too few and too circumscribed for the supply, which is to be disposed of cases not 
   
   abundant seasons!   Independly likewise

 unfrequently occur, in which markets are so confined and restricted, as to render the demand very unequal to the supply.
Independently likewise of the artificial impediments, which are created by diminution of demand, which result from the policy that has been mentioned in question, there are natural causes tending which serve to render the external demand for the surplus 
   the changes on this account very disadvantageous to Agriculture ☞
 of Agricultural countries nations a precarious and flu reliance. The differences of seasons, in the countries, which are the consumers, usually buy, make imense differences in the produce of their own soils, and the degree in different years; and consequently in the degrees of their necessity for ir wants of foreign supply. Plentiful harvests with them, and especially if similar ones occur at the same time they happen in the countries which are the furnishers, neces occasion of course a distressing glut of produce in the markets of the latter.
Considering how fast the increasing Considering how fast and how much the rapid progress of new settlements of the United States must increase, in the United States must fast increase the surplus produce of the soil, and weighing adverting to the inauspicious symptoms which characterise some late commercial regulations in various attending seriously to the tendency spirit of the system which has hitherto governed the prevails among most of the commercial nations of Europe; whatever dependence may be placed on the force of natural circumstances to counteract the effects of an artificial policy; there appear strong reasons to regard the a foreign demand for that surplus as too uncertain a reliance, and to desire a substitute for it in an extensive domestic market.

To secure such a market there is no other expedient, than to promote manufacturing establishments. Manufacturers, who very constitute the most numerous class, after the cultivators of land, are must for that reason, be the principal consumers of the surplus of their labour.
This idea of an extensive domestic market for the surplus produce of the soil is of the first consequence. It is of all things, that which best most effectually conduces to a flourishing state of Agriculture. If the effect of manufactories should be to detach a portion of the hands of which would otherwise be engaged in Agriculture Tillage, it might possibly cause a smaller quantity of lands to be under cultivation; culture, but itbut by would also a by their tendency to procure a more certain secure a steady demand for the surplus produce of the soil, they would, at the same time, cause the lands which were in cultivation to be better improvedcultivated & more productive. And in while by their influence, the condition of each individual farmer would be meliorated by this circumstance, the total mass of agricultural production, would be probably be increased: For this must evidently doubtless depend as much, if not moreif not more, upon the degree of improvement, as than upon the quantitynumber of acres under culture.
It merits particu~ observation, that The multiplication of manufactories not only furnishes a market for those articles which have been accustomed to be produced, in abundance, in a country; but it likewise creates a demand for such as were either unknown before, or produced in inconsiderable inferior quantities. The bowels as well as the surface of the earth are ransacked for articles which were formerly beforebefore neglected. Animals a plants and minerals 
   
   earth fossils

 acquire ana utility and value which were before unknown.unexplored.
The foregoing considerations seem alone sufficient to establish, as a general propositions, That it is the interest of nations to diversify the industrious pursuits of the individuals the who compose them—That the establishment of manufactures is calculated not only to increase the general stock of useful and productive labour; but even to improve the state of Agriculture in particular; certainly to advance the interests of those who are engaged in it. There are other views that will be hereafter taken of of the subject, which, it is conceived, will serve to confirm these inferences. Previously to a a furtherprosecution of discussion of the remaining objections to the encouragement of manufactures, which have been stated, previously to entering upon them, it will be of use to see what can be said, in reference to the particular situations of the United States, against the conclusions appearing which appear to result from the considerations which that have been stated; and in the next place what has been already offered.
It may be observed and the Idea is of with no inconsiderable weight, that however tur true it might may be, that a state, which possessing large tracts of vacant and fertile territory, was at the same time secluded from foreign commerce, would find its interest and the interest of Agriculture, in diverting a part of its population from Tillage to Manufactures; yet it will not follow, that the same is true of a state, which having such vacant and fertile territory, has at the same abundant time ample opportunity of procuring from abroad foreigners, on good terms, all the fabrics of which it may stands in need, for the supply of its inhabitants. The power of doing this at least secures the principal great advantage of a division of labour; leaving the farmer free to pursue exclusively the culture of his land, and enabling him to procure with its products fruits the manufactured supplies requisite either to his wants or to his enjoyments. And though it should be true, that in settled countries, the diversification of Industry is conducive to an increase in the productive power of labour and to an augmentation of revenue and capital, yet it is scarcely conceiveable that there can be any thing of sosuch solid and permanent advantage to an uncultivated and unpeopled country, as to convert its wastes into fruitfulfertile fields and its deserts into cultivated and inhabited inhabited districts. If the Revenue, in the mean time, should be less. the Capital, in the event, must be greater.

To these observations, the following appears to be a satisfactory answer—
1   If the fu system of perfect liberty to industry and commerce were the prevailing system of nations—if they were every where left to their natural course, the arguments which dissuade a country, in the predicament of the U States, from the zealous pursuit of manufactures would doubtless have great force. It will not be affirmed, that they might not be permitted, with few exceptions, to serve as a rule of national conduct. In such a state of things, each country would have the full benefit of its peculiar advantages to compensate for its deficiencies or disadvantages. If one nation werewas in condition to supply manufactured articles on better terms than another, that other might find an abundant indemnification in a superior capacity to furnish the produce of the soil. And a free exchange, mutually beneficial, of the commodities which each was able to supply, on the best terms, might be carried on between them; supporting in full vigour the industry of each. And though the circumstances which have been mentioned and others which will be unfolded hereafter render it probable, that nations merely Agricultural would not enjoy the same degree of opulence, in proportion to their numbers, as those which united manufactures with agriculture; yet the progressive improvement of the lands of the former might, in the end, atone for an inferior degree of opulence in the mean time: and in a case, in which opposite considerations are pretty equally balanced, the option ought perhaps always to be, in favour of leaving Industry to its own Direction.
But the system, which has been mentioned, is far from characterising the general policy of Nations. and to judge from some recent symptoms, the contrary spirit would seem rather to gain than to lose ground.
The consequence of it is, that the U States are to a certain extent in the situation of a country precluded from foreign commerce. They can indeed, without difficulty, obtain from abroad the manufactured supplies, forof which they are in want; but they experience numerous and very injurious impediments to the emission and vent of their own commodities. Nor is this the case in reference to one[any a single] foreign nation only. only. The regulations of several countries, with which we have the most extensive intercourse, throw serious obstructions in the way of the principal staples of the United States.
In such a position of things, the United States cannot exchange with Europe on equal terms on equal terms; and the want of reciprocity would render them the victim of a system, which should induce them to confine their views to Agriculture and refrain from manufactures. A constant and increasing necessity on their part, for the commodities of Europe, and only a partial and occasional demand for their own, in return, could not but expose them to a state of impoverishment, compared with the opulence to which their political and natural advantages authorise them to aspire.
Remarks of this kind are not made in the spirit of complaint. ’Tis for the nations, whose regulations are alluded to to judge for themselves, whether by aiming at too much, they do not lose more than they gain. ’Tis for the United States to consider by what means they can render themselves least dependent on the combinations, calculations, right or wrong, of foreign policy.
It is no small consolation, that already the measures which have embarrassed our trade have accelerated internal improvements, which 
   
   [Quere] ☞

 upon the whole have bettered our affairs. To diversify and extend these improvements is the surest and safest best method of indemnifying ourselves for any inconveniences which those or similar measures have a tendency to beget, and will at the same time be found the most efficacious retaliation for any unkindness of disposition (if any there has been) which may have dictated them. If Europe will not take from us the products of our soil, upon terms consistent with our interest, tis our duty to ourselves our remedy is the natural remedy is to contract as fast as possible our wants of her.
2   The conversion of their waste into cultivated lands is certainly a point of great moment in the political calculations of the United States. But the degree in which this may be possibly be retarded by the establishment encouragement of manufactories does not appear to counteract the powerful inducements to affording that encouragement.
An observation made in another place is of a nature to have great influence upon this question. If it cannot be denied, that the interests even of Agriculture may be advanced more by having such of the lands of a state as are occupied, under good cultivation, than by having a greater quantity occupied, under very defective a much inferior cultivation; and if manufactories, for the reasons assigned, must be admitted to have a tendency to promote a more steady and vigorous cultivation of the lands occupied, than would happen without them, it will follow, that they are capable of indemnifying a country for a diminution of the progress of new settlements; and may serve to increase render both the capital value and the income of its the lands, of a nation, greater even though they should even abrige the number of acres under Tillage.
But it does, by no means, follow, that the progress of new settlements would be retarded by the extension of manufactures. The desire of being an independent proprietor of land is founded on such strong principles in the human breast, that where the opportunity of becoming so is as great as it is in the United States, the proportion will be small of those, whose situations would otherwise lead to it, wou who would be diverted from it towards manufactures. And it is highly probable, as already intimated, that the accessions of foreigners, who originally drawn over by manufacturing views, would afterwards abandon them for Agricultural, would be more than an equivalent compensate for those of our own citizens, who might happen to be detached from them.
The remaining objections to a particular encouragement of manufactures in the United States now require to be examined.
One of these turns on the proposition, that Industry, if left to itself, will naturally find its way to the most useful and profitable employment: hence it may be is inferred that manufactures, without the aid of government, will grow up as soon and as fast as the naturalactual state of things and the increase of the community may require.
Against the solidity of this hypothesis, man in the full latitude of the terms, very cogent reasons may be offered. These have relation to—the strong influence of habit and the spirit of imitation—the fear of want of success in untried enterprises—The intrinsic difficulties necessarily incident to the first essays towards a competition with those who have previously attained to perfection in the business to be attempted—the bounties premiums and other artificial encouragements with which foreign nations second the exertions of their own citizens in the very branches, in which they are to be rivalled.
Experience teaches, that men are often so much governed by what they are accustomned to see and practice, that the simplest and most obvious improvements, in the most ordinary occupations, are adopted with hesitation reluctance and by slow gradations. The adopting ofTo substitute adopt new pursuits by a considerable in a community The spontaneous transition to introduction of new pursuits into a community long habituated to different ones may be expected to must be attended with proportionably greater difficulty. When former occupations ceased to yield a profit adequate to the bare subsistence of their followers, and or when there was an absolute deficiency of employment in them, owing to the superabundance of hands, changes would ensue; but these changes would be likely to be more tardy than might consist with the interest either of individuals or of the society. In many cases they would not happen, while a bare livlihoo support could be ensuredsecured by an adherence to ancient courses; though a resort to more profitable employment might be practicable. It may To produce the desireable changes, as early as may be expedient, may therefore require the invitation and incitement and patronage of government.
The dread apprehension of failing in new attempts is perhaps a more serious impediment. There are dispositions apt to be attracted by the mere novelty of an undertaking—but these are not always those best calculated to give it success. To this, it is of importance, that the confidence of cautious 
   [both citizens & foreigners]
 sagacious capitalists both citizens and foreigners should be excited. And to inspire this description of persons with confidence, it is essential that they should be made to see in any project, which is new, and for that reason alone, if, for no other, precarious, the prospect of such a degree of countenance and support from government as may be capable of overcoming the obstacles, inseparable from first experiments.
The superiority antecedently enjoyed by nations, who have preoccupied and perfected a branch of Industry, constitutes a more formidable obstacle, than either of those, which have been mentioned, to the introduction of the same branch into a country in which it did not before exist. To maintain, between the recent establishments of one country and the long matured establishments of another country, a competition upon equal terms, both as to quality and of price, is in most cases impracticable. The disparity in the one or in the other or in both must necessarily be so considerable as to forbid a successful rivalship, without the extraordinary aid and protection of government.
But the greatest obstacle of all to the successful prosecution of a new branch of industry in a country, in which it was before unknown, on consists as far as the instances apply, in those the bounties premiums and others aids which are granted, in a variety of casesinstances, by the nations, in which it is previously established the establishments to be imitated are previously introduced. It is well known (and particular examples in the course of this report will be cited) that certain nations grant bounties on the exportation of particular commodities to enable their own workmen to undersell and supplant all competitors in those of the countries to which they those commodities are sent. Hence the undertakers of a new manufacture have to contend not only with the natural disadvantages of a new undertaking, but with the gratuities and remunerations wit which other governments bestow. To be enabled to contend with success, it is evident, that the positive the some interference and aid of their own government are indispensable.
Combinations by those engaged in gen or parti in a particular branch of business in one country to frustrate the first efforts to introduce it into another, by temporary sacrifices, recompensed perhaps by extraordinary indemnifications of the government of such country, are believed to have existed, and are not to be regarded as destitute of probability. The existence or assurance of aid from the government of the country, in which the new business is to be introduced, may be essential to fortify adventurers against the dread of such combinations—to defeat their effects, if formed, and to prevent their being formed by demonstrating that they must in the end prove fruitless.
Whatever room ground ground there may might be for an expectation that the Industry of a people, under the direction of private interest, will upon equal terms find out its the most beneficial course upon equal terms employment for itself, there is noneno room for a reliance, that it will struggle against the force of unequal terms, or will of itself surmount all the adventitious and artificial impediments barriers to a successful competition, which may have been erected by an artifice either by the advantages naturally acquired from by practice and 
   
   ☞

 previous possession of the ground, or by by those which may have sprung from positive regulations and an artificial policy.
This general reflection alone might alone suffice as an answer to the objection, exclus under examination; consideration; exclusively of the weighty considerations which have been particularly urged.
The remaining objections to the pursuit of manufactures in the United States which next present themselves to discussion, are of a nature more local than and peculiar those which have been hitherto discussed. They represent an impracticability of success, arising from these three causes—scarcity of hands—dearness of labour—want of capital.
The two first circumstances are to a certain extent real, and, within due limits, ought to be admitted, as obstacles to the success of manufacturing enterprise [factories actually manual] in the United States. But there are various considerations, which greatly lessen their force, and tend seem to afford an assurance, that many they are not sufficient to prevent the advantageous prosecution of many very useful and extensive manufactories.
With regard to scarcity of hands, the fact itself must be applied with no small qualification to certain parts of the United States. There are large districts, which may be considered, as pretty fully peopled; and in which, notwithstanding a continual drain for distant settlement, numerous are thickly interspersed with flourishing and increasing towns. are to be If these districts have not already reached the point, at which the complaint of scarcity of hands ceases, they are not remote from it, and they are approaching fast towards it: And being being having perhaps fewer advantages attractions to agriculture, than some other parts of the Union, they exhibit a proportionably stronger tendency towards other kinds of industry. In these districts, may be discerned, no inconsiderable maturity for manufacturing establishments.
But there are circumstances, which have been already noticed with another view, that materially diminish every where the effect of a scarcity of hands. These circumstances are—the great use which can be made of women and children; on which point, a very pregnant and instructive fact has been mentioned—the vast extension which given by late improvements to the employment of machines, which substituting the agency of fire and water, has prodigiously lessened the necessity for manual labour—the employment of persons ordinarily engaged in other occupations, during the seasons, or hours of leisure; which, besides giving occasion to the exertion of a greater quantity of labour by the same number of persons, and thereby increasing the general stock of labour, as has been elsewhere remarked, may also be taken into the calculation, as a resource for obviating the inconvenience deficienc scarcity of hands—lastly the attraction of foreign emigrants. Whoever inspects with a careful eye the composition of our towns will be made sensible to what an extent this resource may be relied upon. This exhibits a large proportion of ingenious mechanics and valuable workmen, in different arts and trades, by who, by expatriating from Europe, have improved their own condition and added to the industry and wealth of the United States. It is a natural inference from the experience we have already had that as soon as if the United States shall present the countenance of a serious prosecution of manufactures—as soon as foreign artists shall be made sensible that the state of things here affords a moral certainty of employment and encouragement—competent numbers of European workmen will transplant themselves, effectually to second and execute secure ensure the success of the design. How indeed can it otherwise happen considering the various and powerful inducements, which the situation of this country pres offers; addressing themselves to so many strong passions and feelings, to so many general and particular interests?

It may be affirmed inferred therefore, in respect to hands for carrying on manufactures, that we shall in a great measure trade upon a foreign stock; reserving our own, for the cultivation of our lands and the manning of our ships; as far as character and circumstances shall may incline. It is not unworthy of remark that the objection to the success of manufactures deduced from the scarcity of hands isseems alike applicable to Trade and navigation; and yet these are perceived to flourish without any sensible impediment from that cause.
As to the dearness of labour (another of the obstacles alleged) this has relation principally to two circumstances, one that which has been just discussed, or the scanty of hands, the other, the greatness of profits.
As far as it is a consequence of the scarcity of hands, it is mitigated by all the considerations, which have been adduced as lessening that deficiency.
It is certain too that the disparity in this respect between some of the most manufacturing certain parts of Europe and certain parts a large proportion of the U States is not nearly so great as is commonly imagined. It is also much less in regard to Artificers and manufacturers, than in regard to country labourers. And while a careful comparison shews that there is in this particular much exaggeration; it is also evident that and the effect of the degree of disparity which does truly exist is diminished in proportion to the use which can be made of machinery.
To illustrate this last idea, which is one worthy of particular attention Let it be supposed, that the difference of price, in two countries, of a given quantity of manual labour requisite to the fabrication of a certain manufacture given article is as 10; and that some mechanic power is introduced into both countries, which performing half the necessary labour, leaves only half to be done by hand; it is evident, that the difference in the cost of the fabrication of the article in question, in the two each countries, as far as it w is connected with the price of labour, will be reduced from 10 to 5, in consequence of the introduction of that power.

This circumstance is worthy of the most particular attention. It diminishes in immensely one of the objections most strenuously urged, against the success of manufactures in the United States.
To procure all such machines, as are known in any part of Europe, can only require due pains a proper provision and due pains. The knowlege of several of the most important of them is already possessed. The preparation of them here, is in most cases, practicable on nearly equal terms. As far as they depend on Water, some superiority of advantages 
   
   [& cheapness]

 may be claimed, from the uncommon variety and greater cheapness of situations adapted to Mill seats, with which different parts of the U S abound.
So far as the dearness of labour may be a consequence of the greatness of profits in any branch of business, it is no obstacle to its success. The Undertaker can afford to pay the price.
There are grounds to conclude that undertakers of manufactures in this country can at this time afford to pay higher wages to the workmen they may employ than are paid to similar workmen in Europe. The prices of foreign fabrics, in the markets of the United States, which will for a long time regulate the prices of the domestic ones, may be considered as compounded of the following ingredients—The first cost of materials, including the taxes, if any, which are paid upon them where they are made in Europe—the expence of grounds buildings machinery and tools—the wages of workmen the persons employed in the manufactory—the profits on of the capital or stock employed—the commissions of Agents to purchase them where they are made—the expence of transportation to the U States—the taxes or duties, if any, which are paid on their exportation—the taxes or duties, which are paid on their importation—the profits of the importing Merchants.
As to the first of these items, the cost of materials, the advantage upon the whole, is at present on the side of the United States, and the difference in their favour must increase in proportion as a certain and extensive domestic demand shall induce the proprietors of land to devote more of their attention to the production of those materials. It ought not to escape observation in a comparison on this point, that some of the principal manufacturing countries of Europe are much more dependent obliged on foreign supply for a great part of the materials of most of their principalthan would be manufactures; than would be while the U States, who are capable of supplyingcan easily supply themselves, with 
   
   ☞

 the greatest part if not the whole of those which they may require.a fra greater abundance as well as a greater variety of the requisite materials.
As to the second item, the expence of grounds buildings machinery and tools, an equality at least may be assumed; since advantages on some 
   
   [temporary]

 particulars will counterballance temporary disadvantages in others.
As to the third item, the wages of the pers or the article of wages, the comparison certainly turns against the U States; though as before observed, not in so great a degree as is commonly supposed.

   It is not unworthy of remarked that the objection to the suce

The fourth item is alike applicable to the foreign and to the domestic manufacture. It is indeed more properly a result, than a particular, to be compared.
But with regard respect to all the remaining items, they are alone applicable to the foreign manufacture, and in the strictest sense extraordinaries; constituting a sum mass of extra charge on the foreign fabric, which cannot be estimated, at leas less, than  per Cent on the cost of it at the manufactory. This estimate will not appear high when it is considered that
amount of to not less than from  to  per Cent.
This sumamount of extra charge may confidently be regarded as more than a counterpoise for the realany real difference which exists in the price of labour; and is a satisfactory proof that domestic manufactures may prosper in defiance of it [in the United States.]. To the general allegation,observation connected with the circumstances of scarcity of hands and dearness of labour, namely that extensive manufactures can only grow out of a redundant or full population, it will be sufficient to answer generally, that the fact has been otherwise. That the situation, alleged to be an essential condition of success, has not beenwas not that of several nations, at a periods, when they had already attained to maturity in a variety ofmade a very considerable progress in manufactures.

   
   ☞


The supposed want of Capital for the prosecution of manufactures in the U States is the most indefinite of the objections which are usually opposed to it.
It is very difficult to pronounce any thing precise concerning the real extent of the monied capital of the a Country, and still more concerning the the proportion, which it bears to the objects, that invite the employment of Capital. It is not less difficult to pronounce how far the effect of any given quantity of money, as capital, or in other words, as a medium for circulating the industry and property of a nationcountry, may be increased by the very circumstance of the additional motion, which is given to it, by new objects of employment. That effect, like the momentum of descending bodies, may not improperly be represented, as in a compound ratio to mass and velocity. It seems pretty certain that a given sum of money, in a situated situation, in which the quick impulses of commercial activity were little felt, would appear inadequate to the circulation of as great a quantity of industry and property, as in one, in which their full influence was experienced.
It is not obvious, why the same objection might not as well be made to externalforeign commerce, as to manufactures; since it is manifest that our immense tracts of land occupied cultivated and unoccupied uncultivated are capable of giving employment to more capital than is actually bestowed upon them. It is certain, that the U States offer a vast field for the advantageous employment of Capital; but it does not follow, that there will not be found, in one way or another, a sufficient fund for the successful prosecution of 
   [The same remark applies ⟨to⟩ the hands employed in trade ⟨or⟩ navigation]
 any species of industry, which is likely to prove truly beneficial.
The following considerations are of a nature to remove all inquietude on the score of want of Capital.

The introduction of Banks as has been shewn on another occasion has a powerful tendency to extend the active capital of athe Country. Institutions of this kind is are becoming Experience of the utility of these institutions is multiplying them in the U States. It is probable that they will be established wherever they can exist with advantage; and wherever they can be supported, if administered with prudence, they will add new energies to all pecuniary operations.
The aid of foreign Capital may safely, and, with considerable latitude, be taken into the calculation. Its instrumentality has been long experienced in our external commerce; and it has begun to be felt in various other modes. Not only our funds, but our agriculture and other internal improvements have been animated by it. It has already in a few instances even extended even to our manufactures. and may be expected to do it hereaf
It is a well known fact, that there are parts of Europe, which have more capital, than profitable domestic objects of employment. Hence, among other proofs, the large loans continually furnished to foreign states. And it is equally certain that the capital of other parts may find more profitable employment in in the United States than at home. And notwithstandingthough there are weighty inducements to prefer the employment of capital at home, even at less less profit, to an investment of it abroad in foreign countries, though with somewhat greater gain; yet these inducements are overruled either by a deficiency of employment or by a very material difference in profit. Both these causes operate to to produce a transfer of foreign capital to the U States. ’Tis certain that various objects, in this country, hold out advantages which are the temptations of greater with difficulty to be equalled elsewhere; and under the increasingly favourable impressions, which are entertained of our government, the attractions will become more and more strong. These impressions will prove a rich mine of prosperity to the country, if they are confirmed and strengthened by the progress of our affairs. And to secure this advantage, little more is now necessary than to foster industry and cultivate cultivate internal order and tranquillity [and peace at home & abroad] peace at home and abroad. tranquillity.
There are It is possible [may be] It is not impossible that there may be Whatever may be the objects which persons, [disposed to] who look with a jealous eye on the introduction of foreign capital, as if it were an instrument to deprive our own citizens of the profits of our own industry. But perhaps there never was [could be] a more unreasonable jealousy. Instead of being viewed as a rival, it ought to be considered as a most valuable auxiliary; conducing to put in motion a greater quantity of productive labour and a greater portion of useful enterprise than could exist without it. It is at least evident, that in a country situated like the U States, with an 
   ☞ unexplained undevelloped
 infinite fund of [dormant]undisplayed resources [yet to be unfolded,] every farthing of foreign capital, which is laid out in internal amelioration and in industrious establishments of a permanent nature is a precious acquisition.
And whatever be the objects which originally attract foreign Capital, when once introduced, it may be directed towards any purpose of beneficial exertion, which is desired. And to detain it among us, there can be no expedient so beneficial effectual as to enlarge the sphere, within which it may can be usefully employed. Though introduced merely with views to speculations in the public funds, it may afterwards be rendered subservient to the interests of Agriculture commerce and Manufactures.

   [Facts which in relation to inland navigation & Bridges & manufactures which have already taken place at once suggest & confirm these expectations]

But the [If and] attraction of foreign Capital, wer for the direct purpose of manufactures, ought not to be deemed a chimerical expectation. There are already examples of it, as remarked in another place; and the examples, if the desposition, be cultivated, will can hardly fail to multiply. This expectation will appear the more likely to be fuffilled.
And There are also examples of instances of another kind, a different which serve to strengthen the same expectation. Enterprises for improving the public communications, by opening new channels of by cutting canals, opening the obstructions in rivers and erecting bridges over them have received very material important aid from the same source.
When the Manufacturing Capitalists of Europe shall advert to the many important advantages, which have been intimated, in the course of this report, he cannot but perceive very powerful inducements to a transfer of himself and his Capital to the United States. Among the reflections, which a most interesting peculiarity of situation suggests is calculated to suggest, it cannot escape his observation, as a circumstance of very great moment in the calculation, that the progressive population and improvement of the United States ensure a continually increasing domestic demand for the fabrics, which he shall produce—not to be affected by any external casualties or vicissitudes.
There is
But while there are circumstances sufficiently strong to authorise a considerable degree of reliance on the aid of foreign Capital, towards the attainment of the object in view, it is satisfactory to have good grounds of assurance that there are domestic resources, of themselves, adequate to it. 
   
   Quare

 It happens that there is a species of capital actually existing within the United States, which relieves from all inquietude on the score of wanted of Capital. This is the funded debt.
The effect of a funded debt, as a species of Capital, has been noticed upon a former occasion; but a more particular elucidation of the point seems here to be required by the stress, which is here laid upon it: This shall accordingly be attempted.
Public funds answer the purpose of Capital, from the estimation in which they are usually held by monied men; and consequently from the ease and dispatch with which they can be turned into money. This capacity of prompt convertibility into money causes a transfer of stock to be in a 
   
   [bank note or to]

 great number of cases equivalent to  a payment in coin. And where it does not happen to suit the party, who is to [receiving]receive, to accept a transfer of stock, the party who is to pay, is never at a loss to find elsewhere a purchaser of his stock, who will furnish him in lieu of it, of with the coin money, of which he stands in need.

Hence in a sound and settled state of the public funds, a man possessed of a sum in them, can embrace any scheme of business, which offers, with as much confidence, as if he were possessed of an equal sum in coin
This operation of public funds, as capital, is too obvious to be denied; but it is objected to the idea of their operating as an augmentation of the Capital of the community, that they serve to occasion the destruction of some other capital to an equal amount.
The capital which alone they can be supposed to destroy must consist of—The annual revenue which is applied to the payment of the debt interest on the debt, and to the gradual redemption of the principal—And the amount of the coin which is employed in circulating the funds, or in in other words, in effecting the different alienations which they undergo.
But the following appears to be the true and accurate view of this matter—
1   As to the Point of the Annual Revenue requisite for payment of interest and redemption of principal—
As a determinate proportion will tend to perspicuity in the reasoning, let it be supposed, that the annual revenue to be applied, corresponding with the modification of the 6 per Cent stock of the U States, is in the ratio of Eight upon the to a hundred, that is in the first instance, six for on account of interest and two on account for the redemption of principal.

   
   not obvious


Thus far it is evident, that the capital destroyed to that the capital created, would bear no greater proportion than 8 to 100. There would be withdrawn from the total mass of other capitals a sum of Eight dollars to be paid to the public Creditor; whileand he would be put in possession possessed of a sum of 100 dollars ready to be applied to any purpose, to be embarked in any enterprise, which might appear to him eligible. Here then the augmentation of Capital, or the excess of that which is produced beyond to that which is destroyed is as equal to 9296 dollars.
To this conclusion it may be objected that the sum of Eight dollars is to be withdrawn, annually, until the whole hundred is extinguished; and it may be inferred the from this, that in process of time as great a capital will be destroyed as equal to that which is at first created.
But the answer to this objection is however true this may be, in an absolute sense—in a relative one the it is equally true, it is nevertheless true that to during the whole of the interval, between the creation of the capital of 100 creation of the capital of 100 Dollars and its reductionuntil it is reduced to a sum not greater than that of the annual revenue, appropriated to its redemption, and its final extinguishment, there will be a greater active capital in existence than if no debt had been contracted. existed. The sum drawn from other capitals on any one year will not exceed eight dollars; but there will be at every instant of time, during the whole period, in question, a sum which will correspondingings with so much of the principal, as remains unredeemed, in the hands of some person, or other, employed, or ready to be employed in some profitable undertaking. There will therefore constantly be more capital, in capacity to be employed, than capital taken from employment.
The excess for the first year has been stated to be 9296 Dollars; in the second it will diminish yearly, but there always will be an excess anduntil the principal of the debt is brought to a level with the redeeming annuity, that is in the case which has been assumed by way of example to Eight dollars.
The reality of this excessThe idea intended to be established becomes palpable, if it be supposed, as often in reality happens, that the Citizen of a foreign Country, imports into the U States 100 Dollars for the purchase of an equal sum of public debt. Here is an absolute augmentation of the mass of circulating coin to the extent of 100 Dollars. At the end of a year, the foreigner is to presumed to draw back Eight dollars on account of his principal and interest; but he still leaves 92 of his original deposit in circulation; At the end of another year he draws back another Eight dollars, leaving still 84 dollars of the primitive contribution to animate the industry of the Country as he in like manner leaves does 84 at the end of the second year drawing back then also the annuity of 8 Dollars. And thus the matter proceeds; the capital left in circulation yearly diminishing each year and coming nearer to the level of the annuity drawn back. There are however some differences in the ultimate operation of the part of the debt, which is purchased by foreigners, and that which remains in the hands of citizens. But the general effect in each case, though in different in degrees, is to add to the active capital of the Country.
Hitherto the reasoning has proceded on a concession of the position principle, that there is a destruction of some other capital, to the extent of the annuity appropriated to the payment of the interest and the gradual redemption of the principal of the debt. But in this too much has been conceded. There is at most a temporary transfer of some other capital, to the amount of the annuity, from those who pay to the Creditor who receives; which he again restores to the circulation to invigorate for resume the offices of a capital. This he does either immediately, by employing the money in some branch of industry, or mediately by lending it to some other person, who does so employ it, or by spending it on his own maintenance. In either supposition, there is no destruction of Capital; there is nothing more than a suspension of its motion it for a time that is, while it is passing from the hands of those who pay into the public coffers, and thence, through the public Creditor into some other channel of circulation. When the payments of interest are quick and periodical and quick, and made by the instrumentality of banks, the division or suspension of Capital is very temporary indeed. may almost be denominated momentary. Hence the deduction on this account is far less than has it at first sight appears to be.
There is evidently as far as regards the annuity no destruction nor rathereven transfer of any other Capital, than that portion of the income of each individual, which goes to make up the annuity. The land, which furnishes the farmer with his contribution, share contributory the sum which he is to contributes remains the same; and s the like may be observed of other capitals. Indeed as far as the tax, which is the object of occasions the contribution (as doubtless frequently happens, when it does not oppress by its weight) may have been a motive to greater exertion in any occupation, it may even serve to increase the contributory Capital. This idea is not without importance in the general view of the subject.
It remains to see what further deduction is ought to be made from the increase of Capital which is created by the debt existence of the debt, on account of the coin, which is employed in the its circulation. of the debt. This is susceptible of much less precise calculation, than the article which has been just discussed. It is impossible to say what proportion of coin is carried or necessary to carry on the alienations, which. any species of property usually undergoes. The quantity indeed varies, according to circumstances. But it may always still without hesitation be pronounced, from the quickness of the roat rotation, or rather of the transitions, that the medium of circulation always bears but a small proportion to the amount of the property circulated. And it is thence satisfactorily deducible, that the coin employed in the negotiations of the funds, and which serves to give them activity, as a capital, is incomparably less than the sum of the debt negotiated for the purposes of business.
It ought not however to be omitted, that the negotiation of the funds becomes itself a distinct business; which employs, and by employing diverts, a portion of the circulating coin from other pursuits. But making due allowance for this circumstance, there is no reason to conclude that the amount effect of the diversion of coin in w the whole operation, is an bears any considerable proportion to the amount of the capital in debt, to which it gives activity. The sum of the debt in circulation is continually at the command of any useful enterprise; the coin itself, which circulates it, is only never more than momentarily from moment to moment suspended from its ordinary functions. It inc experiences an incessant and rapid flux and reflux to and from the channels of industry to those of negotia speculations in the funds.

There are strong circumstances in confirmation of this theory. The force of money moned monied Capital, which has been displayed in Great Britain, and the height, w to which every species of industry has grown up under it, defy a solution, from the quantity of coin, which that kingdom has ever possessed. Accordingly it has been, coeval with itsthe funding system of that Country, the prevailing opinion of her the men of business and of the the generality of theher most sagacious therorists of that Country that the operation of the public funds as Capital has contributed to the effect, in question. Among ourselves appearances experience has thus far favours the same conclusion. Industry in general seems to have been reanimated. There are symptions indicating an extension of our commerce. Our nag navigation has certainly of late had 
   Quare this last sentence
 a considerable spring. And There appearsseems to be in many parts of the Union a command of Capital which till lately, since the revolution at least, has been was unknown. But it is at the same time to be acknowleged, that other circumstances have  concurred [(and in a very great degree)] in producing the present state of things, and that the appearances are not yet sufficiently decisive to be intirely relied upon.
In the question under discussion, it is important to distinguish between an absolute increase of capital, or an accession of real wealth, and an artifical increase of capital, as an Engine of business, or as an instrument of industry and commerce. In the first sense a funded debt has no pretensions to being deemed an increase of Capital; in the last, it has pretensions which are not easy to be controverted. Of a similar nature is bank credit, and in an inferior degree, every species of private credit.
But though a funded debt is not, in the first instance, an absolute increase of capital, or an augmentation of real wealth; yet by serving as a new power in the operations of industry, it has, within certain bounds, a tendency to increase the real wealth of a community; as more in like manner, as money borrowed by a thrifty farmer, to be laid out in the improvement of his farm, may, in the end, add to his stock add furnish an addition of real riches.
There are respectable individuals persons who from a just aversion to an accumulation of public debt are unwilling to concede to it any kind of utility; who can discern in it no good to alleviate the ill, with which they suppose it pregnant; who cannot be persuaded, that it ought in any sense to be viewed as an increase of Capital, lest it should be inferred, that the more debt the more capital, the mo greater the burthens the greater the blessings of the community.
But it interests the public councils to estimate every object as it truly is; to appreciate how far the good in any measure is compensated by the ill or the ill by the good. Either of them is seldom unmixed.
Neither will it follow, that an accumulation of debt is desireable, because a certain degree of it operates as capital. There may be a plethora in the political as in the natural body. There may be a state of things, in which any such artificial Capital is unnecessary. The debt too may be swelled to such a size, as that the greatest part of it may cease to be useful as a capital, serving only to pamper the dissipation of idle and dissolute individuals; as that the sums required to pay the interest upon it may become oppressive, and beyond the means, which a government can employ, consistently with its tranquillity to raise them; as that the resources of taxation, to face the debt, may have been strained too far to admit of extensions adequate to exigencies, which regard the public safety.
Where this critical point is cannot be pronounced; but it is impossible to 
   Qu: ☞
 believe that there is not such a point. There exists a case, happily not in this Country, in which certain certain violent and almost convulsive expedients, seem to indicate a near approach to it.
And as the vicissitudes of Nations beget a perpetual tendency to the accumulation of debt, there ought to be, in a every government, a perpetual anxious and unceasing effort to reduce that, which at any time exists, as fast as shall be practicable consistently with integrity and good faith.

Reasonings on a subject, comprehending ideas so abstract and complex, so little reducible to precise calculation, as those which enter into the questionsubject just discussed, are always attended with a danger of running into fallacies. Due allowance ought therefore to be made for this possibility. But as far as the nature of the subject admits of it, there appears to be satisfactory ground to conclude for a belief, that the public funds operate as a resource of Capital to the citizens of the United States; and, if they are a resource at all, it is an extensive one.
To all the arguments which are brought to evince the impracticalbility of success in manufacturing establishments in the U S it might have been a sufficient answer to have referred to the experience of what has been already done. It is certain that several important branches have grown up and flourished with a rapidity which surprises; affording an encouraging assurance of success in future attempts. Of these, it may not be improper to enumerate the most considerable.



II
{




Enumeration of Iron


of Iron particularly Barr iron and sheet iron steel, Nails rods & nails, implements of husbandry, stoves pots and other household utensils, the steel and iron work ofthe materials for carriages and for shipbuilding, and anchors, the scale beams and weights & various tools of Artificers: also arms of different kinds; though the manufacture of these has of late diminished for want of demand.


Hides of Leather & Skins of Skins
I
{
2
Of leather particularly Tanned and tawed leather dressed Skins, shoes boots and slippers harness & Sadlery of all kinds harness of all kinds and other leathern materials for carriages, Saddles bridles and other sadlery articles of sadlery, in general, Portmanteaus and trunks, leather breeches, gloves, muffs and tippets. Parchment & Glue.



Ships source of






Gold Silver Of flax & hemp
IV A
A{
3
Ships Cables SailCloth Cordage Sail and tow Cloth, twine and packthread sewing thread sail cloth tow cloth, Sail Cloth coarse shirtings white and checked, shirtings, coarse towelling, bedticks, hosiery.



   Hats Higher duty Chocolate do—Gold & silver & plated ware

VII A
{
4
Woollen hats, stockings hosiery, cloths, coatings, serges and flannels, chiefly coarse, some casimirs, linsey woolsey and negro cloth in large quantities. Hats of furr & Wool and of mixtures of both.


Cotton Womens stuff & silk shoes
VII B

5
Womens stuff & silk shoes.



VI
{
6
Writing & printing Paper, paper hangings, sheathing and wrapping paper, paste-boards, fillers or press papers, paper hangings.



VIII

7
Refined Sugars



III Of Wood V

8
Ships Cabinet wares and Turnery. Wool & Cotton Cards & other Machinery for manufactures and husbandry Mathematical and of late musical instruments. Coopers wares of every kind.



X

9
Copper and brass wares particularly utensils for distillers, brew sugar refiners and brewers, Tea kettles, and Irons and for household use shovels and tongs and of the articles for Household use, pile philosophical apparatus.



XI

10
Tin and wares for most purposes of ordinary use.



V III

11
Ardent spirits and malt liquors




XIV

12
Starch & hair powder



IX

13
Oils of animals and seeds, Soap Spermaceti & Tallow Candles



XVI

14
Gunpowder.



IV B


Pottery, bricks and coarse tiles & Potters Wares



XII

16
Carriages of all kinds



XV

 7

   Qr.
 Lampblack & other painters colours





18
Pot ash & Pearl ash





19
Tarr & Turpentine



XIII

20
Snuff chewing & smoking Tobacco.


Besides manufactories of these articles, which are carried on, as regular Trades and businesses and may have attained to a considerable degree of maturity, there is a vast scene of hos household manufacturing, which contributes more largely to the supply of the community, than could be have been imagined without making it an [who have not made] without having made it an object of particular inquiry. It is a This observation is the pleasing result of the investigation to which has been occasioned by the subject of this report has led and is applicable as well to some of that as well in the Southern as in to the middle and Northern states. Great quantities of coarse woll cloaths, coatings serges and flannels, linsey woolseys, Hosiery of wool cotton & thread and even ⟨–⟩ silk, coarse fustians and jeans and muslins, cotton checked and stip striped cotton and linnen goods,
bed ticks coverlets and counterpanes
Tow linnens, towelings, coarse shirtings, sheetings, toweling, & table linnen bed ticks coverlets counterpanes and some other articles and various mixtures of wool and cotton and of cotton and flax, are made in the household way and in some many instances to an extent not only sufficient for the supply of the families, in which they are made, but for sale, and even in some cases for exportation from one State to another andto foreign countries. It is computed in a number of districts that ⅔ ¾ & even ⅘ of all the cloathing of the inhabitants are made by themselves. The importance of so great a progress as appears to have been made in household family manufactures within a few years, both in a moral and political view, renders the fact highly satisfactory interesting.
Neither does the above enumeration comprehend all the articles that which are manufactured as regular Trades businesses. Many others occur, which are equally well established but which not being of equal importance have been omitted. And there are many attempts still in their infancy, which though they were attended with very favourable appearances, could not have been properly comprised in an enumeration of manufactories already established. which may are to be considered as having already succeeded.
Those manufactures also There are other manufactures also of the first importance which have been omitted as not being relative articles also of great importance which though strictly speaking manufactures, are omitted as being immediately connected with husbandry; such are flour Pot & Pearl Ash, Pitch Tar & Turpentine and the like.
There remains to be noticed an objection to the encouragement of manufactures of a nature different from those which question the probability of success. This is derived from its supposed tendency to give a monopoly of advantages to particular classes at the expence of the rest of the community, who, it is assumed, would be able to procure the requisite supplies of manufactured articles on better terms from foreigners than from our own Citizens, and who, it is alleged, are reduced to a necessity of paying an enhanced price for whatever they want by every measure which obstructs the free competition andof foreign commodities.
It is not an unreasonable supposition that measures which serve to abrige the free competition of foreign articles have a tendency to occasion an enhancement of prices, and it is not to be denied that such is the effect in a number of cases; but the fact does not uniformly correspond with the theory: A reduction of prices has in several instances immediately succeeded the establishment of a domestic manufacture. Whether it be that foreign manufacturers endeavour to supplant by underselling our own or whatever else be the cause, the effect has been such as is stated, and the reverse of what might have been expected.
But though it were true that the immediate and certain effect of regulations controuling the competition of foreign with domestic [native or national] fabrics was an increase of price, it is universally true that the contrary is the ultimate effect with every successful manufacture. When a domestic [native] manufacture has attained to perfection and has attained to perfection and has engaged in the prosecution of it a competent number of persons it invariably becomes cheaper. Being free from the heavy charges which attend the importation of foreign commodities, it can be afforded and accordingly seldom or never fails to be sold cheaper in process of time than was the foreign article for which it is a substitute. The internal competition which takes place soon does away any thing like monopoly, and by degrees reduces the price of the article to the minimum of a reasonable profit on the capital employed. This accords with the reason of the thing and with experience.
Whence it follows that it is the interest of a community with a view to eventual and permanent œconomy to encourage the growth of manufactures. In a national view a temporary enhancement of price must always be well compensated by a permanent the posteriorreduction of it.
It is a reflection which may with propriety be indulged here; that this eventualmaterial diminution of the prices of manufactured Articles which is the result of domestic internal manufacturing establishments has a direct and very important tendency to benefit agriculture. It enables the farmer to procure with a smaller quantity of his labor the manufactured produce of which he stands in need and consequently increases the value of his income and property.
The objections, which are commonly made to the expediency of encouraging, and to the probability of succeeding in manufacturing pursuits, in the United States, having now been discussed; the considerations, recommending that species of industry to the patronage of the Government, which have appeared in the course of the discussion recommending that species of industry to the patronage of the Government will be materially strengthened by a few general and some particular topics which 
   
   ☞

 have been naturally reserved for for subsequent Notices. not being connected with the answers that naturally suggested themselves to those objections, beenhave reserved themselves for subsequent Attention.Notice.
I   There seems to be a moral certainty, that the trade of a country, which is both manufacturing and Agricultural, will be more lucrative and prosperous, than that of a country, which is merely Agricultural. This depends on several circumstances.
One of these circumstances is, One reason for this is found in That general effort of Nations (which has been mentioned already taken notice of) to procure, from their own soils, the articles of prime necessity requisite to their own consumption and use, and which serves to rendering their demand for a foreign supply of such articleswhence it happens, that a foreignor external demand for articles in in a great degree occasional and precarious only. and contingent. and fluctuating. Hence while the necessities of the mearly Agricultural State for the fabrics a nations exclusively devoted to Agriculture the cultivation of the soil, for the fabrics of the manufacturing states, from which its supplies are constant and regular, the wants, of the latter of which of the latter experienced of for the products of the former are liable to very considerable great fluctuations inequalities and interruptions. The great inequalities, resulting from difference of seasons, have been elsewhere remarked. This uniformity of demand, on one side, and unsteadiness of it, on the other, must necessarily have a tendency to cause the course of general course of the exchange of commodities between the parties to turn to the prove highly disadvantageous to of the merely Agricultural States. Peculiarity of situation, a soil and climate and soil adapted to the production of peculiar commodities may sometimes produce a contrary effect contradict the rule; but there is every reason to believe conclude, that it will be found, in the main, a just one.
Another of the circumstances alluded to as giving which gives a superiority of commercial advantages to states which that manufacture, as well as cultivate, consists in the more numerous attractions, which a more diversified market offers to foreign customers, and in the greater scope, which it affords to mercantile enterprise. It is a position of indisputable truth in commerce, depending too on very obvious reasons, that the greatest resort will ever be to those marts, where commodities, while equally abundant, are most various. Each difference of kind holds out an additional inducement while a general assortment of ⟨tra⟩de can be the more easily ⟨ex⟩cited: And it is a position not less clear, that the field of enterprise must be enlarged to the Merchants of a Country in proportion to the variety as well as the abundance of domestic commodities which they find at home for exportation to foreign markets.
A third and perhaps circumstance perhaps not inferior to either of the other two, conferringasserting conferring asserting the superiority which has been stated of either of the other two in question, has relation to the stagnations of pr demand for certain commodities which at some time or other interfere more or less with the sale of all. are from time to time experienced. The Nation which can bring to market but few articles is likely to be more quickly and sensibly affected by such stagnations than one which is always possessed of a great variety of commodities. The former frequently finds too great a proportion of its stock of materials, for sale or exchange, lying on hand—or is obliged to make injurious sacrifices to supply its wants of foreign articles, which are numerous and urgent, in proportion to the smallness of the number of its own. The latter commonly finds itself indemnified, by the high prices of some articles, for the low prices of others; while and the prompt and advantageous sale of some articles enables its merchant the better to wait for a favourable change in respect to those which happen not to be in demand. There is ground to believe that a difference of situation in this particular has immensely different effects upon the wealth and prosperity of Nations.

From these circumstances collectively, two important inferences are to be drawn—Th one that there is always a higher probability of a favourable ballance of Trade, in regard to countries, in which manufactures, founded on the basis of a thriving Agriculture, flourish, than in regard to those, which are confined wholly or almost wholly to Agriculture; and the other, the (which is also a consequence of the first) that countries of the formerfirst description are likely to possess more pecuniary wealth, or money, than those of the latter.
Facts appear to correspond with this conclusion. Let the The importations of manufactured supplies seem invariably to drain the merely Agricultural people of their wealth. Let the situation of the manufacturing countries of Europe which m be compared in this particular, with the situation of thosethat of countries, which only cultivate, and the disparity will be striking. Other causes, it is true, help to account for this disparity between some of them; and among these causes, the relative state of Agriculture; but between some others of them the most prominent circumstance of dissimilitude were arises from the comparative state of manufactures. In corroboration confirmation of the same idea, it ought not to escape remark, that the West India Islands, the soils of which are the most fertile, and the Nation, of Europe which in the greatest degree supplies the rest of the world, with the precious metals, exchange to a loss with almost every other Country.

   StandsQr. ⎧⎪⎪⎪⎪⎪⎨⎪⎪⎪⎪⎪⎩

Authentic statements in Great Britan render it more than probable that their exports including their various fabrics have not for many years exceeded a third of the total value of their manufactures. This illustrates the immense importance of the manufactures of that Country as a cause of national wealth. Had they neglected this important branch of domestic industry and consumed foreign articles, in place of those they now make for themselves, it need not be said how different an aspect their case situation would exhibit from that which it at present wears.


As far as experience at home may guide, it will furnish a confirmation lead to the same conclusion. Previous to the revolution, the quantity of coin, possessed by the colonies, which now compose the United States, appeared to be inadequate to their circulation: and their debt to Great Britain was progressive. Since the Revolution, the States, in which manufactures have most increased, have recovered fastest from the injuries of the late war; and abound most in pecuniary resources.
It ought to be admitted however, in this as in the preceding case, that causes irrelative to foreign from the state of manufactures account, in a degree, for the phenonema remarked. The continual progress of new settlements has a natural tendency to occasion s an unfavourable ballance of trade; though it indemnifies for the inconvenience, by that increase of the national capital, which flows from the conversion of waste into improved lands: And the different degrees of external commerce, which are carried on by the different states, may make material differences in the comparitive state of their wealth. The first circumstance has reference to the deficiency of Coin and the increase of debt, previous to the revolution; the last to the advantages which the most manufacturing states appears to have enjoyed, over the others, since the termination of the late war.
But the uniform appearance of an abundance of specie, as the concconomitant of a flourishing state of manufactures, and of the reverse, where they do not prevail, afford a strong presumption of their favourable operation upon the wealth of a Country.
Not only the wealth; but the independence and security of a country appear to be materially connected with the prosperity of manufactures. Every nation, with a view to those great objects, ought to endeavour to possess within itself all the essentials of national supply. These comprise the means of subsistence habitation cloathing and defence.

   See if this is not contradicted where a free Trade is spoke of

The possession of these is necessary to the perfection of the of the body politic; to the safety as well as to the welfare of the society. The want of either is the want of an important organ of political life and motion; and in the various crises which await a state, it must severely feel the effects of any such deficiency. The extreme embarrassments of the United States, during the late war, from an incapacity of supplying themselves are still matter of commonkeen recollection: A future war might be expected could not fail again to exemplify the mischiefs and dangers of a situation, to which that incapacity is still in too gret a degree it is applicable; unless changed by timely and vigourous exertion.
To work effect this change, as fast as shall be prudent, merits all the attention and all the zeal of our public councils. ’TisIt is the next great work to be accomplished.

   
   Quaere?


The want of a Navy to protect our external commerce as long as it shall continue must renders it a peculiarly precarious reliance, for the supply of essential articles, and must serve to strengthens prodigiously the arguments in favour of manufactures.
To these more general considerations are added some of a more particular nature.
Our distance from Europe, the great fountain of manufactured supply, subjects us, in the existing state of things, to inconvenience and loss, in two ways. The bulkiness of those commodities, which are the chief productions of the soil, necessarily imposes very heavy charges on their transportation to distant markets. These charges, in the cases, in which the nations, to whom our products are sent, maintain, with their own commodities, a competition, with uswith our in the supply of their own markets, principally fall upon us; who furnish them to the extent of their deficiency, and form materially diminish deductions from the primitive value of the articles furnished. The charges on manufactured supplies, brought from Europe, are enhanced greatly enhanced by the same circumstance of distance. particularly as to the coarser and more bulky kinds. These charges again, in the cases, in which our own industry maintains no competition in our own own markets, also principally fall upon us, and are an additional cause of extraordinary deduction from the primitive value of our own products; these being the materials of exchange for the foreign fabrics, which we consume.
The equality and moderation of individual property, and the growing settlements of new lands districts, occasion in this country an unusual demand for coarse manufactures; the charges of which being greater in proportion to their greater bulk augment the disadvantage, which has been just described.
As in most countries, domestic supplies occasion maintain a very considerable competition with such foreign productions of the soil as are imported for sale; if the extensive establishment of manufactories in the United States does not create a similar competition in respect to manufactured articles, it appears to be clearly deducible from the considerations which have been mentioned, that they must sustain a double loss, in their exchanges with foreign nations; strongly conducive to an unfavourable ballance of Trade and very prejudicial to their Interests.
These disadvantages press with, no small weight, on the landed interest of the Country. proprietors of land. In seasons of peace, they cause a serious deduction from the intrinsic value of the products of the soil. In the time of a war, which should either involve ourselves, or another nation, possessing a considerable share of our carrying trade, the charges on the transportation of our commodities, bulky as most of them are, could hardly fail to prove a grievous burthen to the farmer; while obliged to depend in so great a degree as he now does, upon foreign markets, for the vent of the surplus of his labour.
As far as the prosperity of the Fisheries of the United States is impeded by the want of an adequate market, there arises another special reason for desiring the extension of manufactures. Besides the fish which in many places would be likely to make a part of the subsistence of the persons employed; it is known that the oils bones and skins of marine animals is extensively are of 
   [The fur—the bone spermaceti Skins] ⎫⎪⎪⎬⎪⎪⎭
 extensive use in various manufactures. Hence the prospect of an additional demand for the produce of the Fisheries.
One or two more points of view only remains, in which to consider the expediency of the encouragement ofing manufactures, in the United States; previous to a general dis discussion of the means, by which it is to be effected, and to a specification of the objects, to which it would seem most proper to direct it, in the present actual state of the Country, and the particular measures which may be adviseable in respect to each.
It is not uncommon to meet with an opinion, that though the promoting of manufactures may be the interest of a part of the Union, it is contrary to that of another part. The Northern and Southern Regions are sometimes represented as having hostile opposite adverse interests in this respect. Those are called Manufacturing, these Agricultural states; and a species of opposition is imagined to subsist between the Manufacturing and Agricultural interests.
This idea of an opposition between those two interests is the common error of the early periods of every country; but experience gradually dissipates it. Indeed they are perceived so often to succour and befriend each other, that they come at length to be considered as one; a supposition which has been frequently abused, and is not universally true. Particular encouragements of particular manufactures may be of a nature to sacrifice the interests of landholders to those of Manufactures.
But it is nevertheless a maxim, well established by experience and generally acknowleged, where there has been sufficient experience, that the aggregate prosperity of manufactures, and the aggregate prosperity of Agriculture are intimately connected. In the course of the discussion, which has had place, a variey of various weighty considerations have been adduced, which operating in support of that maxim. Perhaps the superior steadiness of the demand of a domestic market for the surplus produce of the soil is alone a convincing argument of its truth.

   
   Qr   what other


Ideas of a contrarity of interests between the Northern &Northern and Southern regions of the Union ought always to be indulged with great caution. They as often as they occur are in the main as unfounded as they are mischievous. The diversity of circumstances, on which such contrariety is usually predicated, authorises a directly contrary conclusion. Mutual wants constitute one of the strongest links of political connection; and the extent of these bears a natural proportion to the diversity in the mutual means of mutual supply.
It ought
Ought it not to be the effort of enlightened patriotism to suppress Suggestions of an opposite tendency complexion founded on the supposition of a different interest between the states are ever [Interest cause] to be deplored; as unfriendly to the steady pursuit of one great common cause,  and to the perfect harmony of all the parts.
In proportion as the mind is accustommed to trace the intimate connection of interest, which subsists between all the parts of a Society, united under one and the same government—the infinite variety of channels which serve to circulate the prosperity of each to and through the rest in that proportion will it be little apt to be disturbed by the solicitudes 
   by the solicitudes arising from local jealousies—spirit of locality—
 and apprehensions which originate in local discriminations. aptdisposed to listen to be influenced by the surmises of a spirit of jealous locality. It is a truth as important, as it is agreeable pleasing encouraging, as profound as it is simple, and one to which it is not easy to imagine an exceptions, that every thing tending to establish substantial and permanent order, in the affairs ofa country, to increase the total mass of industry and opulence, is ultimately beneficial to every part of it. On the credit of this great and precious truth, an acquiescence may safely be accorded, from every quarter, to all institutions and arrangements, which promise a confirmation of public order, and an augmentation of National Resource.
But there are more particular considerations which serve to fortify the idea that the encouragement of manufactures is the interest of all parts of the Union. If the Northern & Middle states should be the principal scenes of such establishments, they would immediately benefit the more Southern by creating a demand for productions; some of which they have in common with other states, and others of which are either peculiar to them, or more abundant, or of better quality than elsewhere. These productions principally are Timber, flax, hemp, cotton, wool, raw silk, indigo, iron, lead, furs, hides, skins, and coals. Of these articles, Cotton and 
   
   Qr Qr.

 Indigo are peculiar to the Southern States; as are hitherto lead and coal. Flax and Hemp are or may be raised in greater abundance there than in the more Northern states. And the wool produced in certain parts of Virginia is said to be of better quality, than that which is raised in of any other state; a circumstance rendered the more probable by the accou reflection that 
   
   Examine.

 Virginia embraces the same latitudes with the finest wool country of Europe. The extensive cultivation climate of the South is also better adapted to the production culture of silk. The extensive cultivation of cotton can perhaps
The extensive cultivation of cotton can perhaps hardly be expected, but from the previous establishment of [native] domestic manufactories of the article; and the surest encouragement and vent, for the others would result from similar establishments in respect to them.
If, then, it satisfactorily appears, that it is the interest of the US, generally, to encourage manufactures; it merits particular attention, that there are circumstances which render the present a critical moment for entering with zeal upon the important business. The effort cannot fail to be materially seconded by a considerable and increasing influx of money in consequence of foreign speculations in the funds—and by the disorders, which exist in different parts of Europe.
The first circumstance not not only facilitates the execution of manufacturing enterprises; but it indicates them, them as a necessary mean, to turn the thing itself to advantage, and to prevent its being eventually an evil. If useful employment be not found for the money of foreigners brought to the country to be invested in the purposeschases of the public debt, it will quickly be reexported to defray the expence of an extraordinary consumption of foreign luxuries; and distressing drains of our specie may hereafter be experienced to pay the interest and redeem the principal of the purchased debt.
The useful employment too ought to be must be of a nature to produce solid and permanent domestic improvements. If the money merely serves to give and a temporary spring to foreign commerce; as it cannot procure new and lasting outlets for the products of the country; there will be no real or durable advantage gained. In Agricultural ameliorations As far as it shall find its way, in Agricultural ameliorations, in opening new or improving old canals, and in similar improvements, it will be productive of substantial utility. But there is reason to doubt whether in such channels it is likely to find sufficient employment and still more whether many of those who possess it would be as readily attracted to objects of this nature, as to manufacturing pursuits; which bear greater analogy to those to which they are accustomed, and to the spirit generated by them.
To open the one field, as well as the other, will at least secure a better prospect of useful employment, for whatever accession of money, there has been or may be.
There is at the present juncture a certain fermentation of mind, a certain activity of speculation and enterprise, which, if properly directed, may be made subservient to useful purposes; but which, if left intirely to itself, may be attended with pernicious effects.
The disturbed state of Europe inclining its citizens to emigration, the requisite workmen will be the more easily easily acquired than at another time; and if the effecting of multiplying the objects opportunities m of employment to those who emigrate, may be an should be to increase of the number of emigrants and extent of valuable acquisitions to the population arts and industry of the Country. To take find pleasure in the calamities of other nations would be criminal; but to benefit ourselves, by opening an asylum to those who suffer, in consequence of them, is as justifiable as it is politic.
A full view having now been taken of the inducements to the promotion and encouragement of manufactures, in the United States, accompanied with an examination of the principal objections, which are commonly urged [in opposition, there] against it—it is proper, in the next place, to consider the means, by which it may be effected, as introductory to a specification of the objects which in the present state of things appear the most fit to be encouraged and of the particular measures which it may be adviseable to adopt in respect to each.
In order to a better judgment of the means proper to be resorted to by the United States, it will be of use to advert to those, which have been employed with success in other countries. The principal of these are—

   
   No II


I   Protecting duties—or duties on those foreign articles, which are the rivals ones of the domestic ones, intended to be encouraged.
Duties of this nature evidently amount to a virtual bounty on the domestic fabrics; since by enhancing the charges on foreign Articles they enable the National manufacturers to undersell their foreign competitors. The propriety of this species of encouragement need not be dwelt upon; as it is not only a clear result from the numerous topics which have been suggested but is sanctioned by the laws of the United States in a variety of instances. It has the additional recommendation of being a resource of Revenue. Indeed all the duties imposed on imported articles, though with an exclusive view to the object of Revenue, have the effect in contemplation, and except where they fall on raw materials wear a beneficent aspect towards the manufactures of the Country.

   
   No III


II   Prohibitions of Rival rival articles or duties equivalent to prohibitions.
This is another and an efficacious mean of encouraging national manufactures. But in general it is only fit to be employed when a manufacture has made such a progress and is in so many hands as to insure a due competition and an adequate supply on reasonable terms. Of duties equivalent to prohibitions, there are 
   malt liquors loaf Sugar Carriages Candles
 examples in the Laws of the United States—such as those on
and there are other cases to which the principle may be advantageously extended, but they are not numerous.
Considering a monopoly of the domestic market to its own manufacturers as the reigning policy of manufacturing nations, a similar policy on the part of the United States, in every proper instance, is dictated, it might almost be said, by the principles of distributive justice; certainly by the duty of endeavoring to secure to their own Citizens a reciprocity of advantages.

III   Prohibitions of the exportation of actualcertain staples the materials of domestic manufactures.
The desire of securing a cheap and plentiful supply for the national workmen, and, where the article is either peculiar to the country, or of peculiar quality therethere, the jealousy of enabling foreign workmen to rival those of the nation, with its own materials, are the leading motives to this species of regulation. It ought not to be affirmed that it is nev in no instance case proper; but it is certainly one which ought to be adopted with great circumspection and only in very plain cases. It is seen at once, that its immediate operation, is, by exclusion at least, is to abrige the demand and keep down the price of the produce of some other branch of industry; generally speaking of Agriculture, to the prejudice of those, who carry it on; and though it is certain that as far as it is if it be really essential to the prosperity of any very important national manufacture, it may happen that those who are injured in the first instance may be eventually indemnified, by the superior steadiness of an extensive domestic market, depending on that prosperity; if the manufacturing yet in a matter, in which there is so much room for nice and difficult combinations, in which such opposite considerations combat each other, prudence seems to dictate, that the expedient in question ought to be indulged adopted with a sparing hand.

   [on the manufacture or on the raw material—]

IV   Pecuniary bounties
This has been found one of the most efficacious means of encouraging manufactures; and it is, in some views, the best—though it has not yet been practiced upon, by the Government of the United States, (unless the allowance on the exportortation of dried and pickled fish and salted meat could be considered as a bounty) and though it is less favoured by public opinion than some other modes. Its advantages are these—

1   It is a species of encouragement more positive and direct than any other, and, for that very reason, has a more immediate tendency to stimulate and uphold new enterprises; increasing the chances of profit, and diminishing the risks of loss, in the first attempts.
2   It avoids the inconvenience of a temporary augmentation of price, which is incident to some other modes, or it produces it into a less extentdegree; either by making no addition to the charges on the rival foreign article, as in the case of protecting duties, or by making a smaller addition. The first happens when the fund for the bounty is derived from a different object (which may or may not increase the price of some other article according to the nature of that object), the second when the fund is derived from the same or a similar object of foreign manufacture. One per cent duty on the foreign article, converted into a bounty on the domestic, will have an equal effect with a duty of two per Cent exclusive of such bounty: and the price of the foreign commodity is liable to be raised, in the one case, in the proportion of 1 ⅌ Cent, in the other, in that of two per Cent. Indeed the bounty when drawn from another source is calculated to promote a reduction of price; because without laying any new charge on the foreign article, it serves to introduce a competition with it, and to increase the total quantity of the article in the market.
3.   Bounties have less tenden not like high protecting duties, at tendency to produce scarcity. An increase of price is not always the immediate, though, where the progress of a domestic [native] manufacture does not counteract a rise, it is commonly the ultimate effect of an additional duty. In such an the interval between the laying of the duty and a proportional increase of price, it may discourage importation, by interfering with the profits to be expected from the sale of the article.
4   Bounties are sometimes not only the best, but the only proper expedient, for uniting the encouragement of a new object of agriculture, with that of a new object of manufacture. It is the interest of the farmer to have the production of the raw material promoted, by restrainingcounteracting the interference of the foreign material of the same kind. It is the interest of the manufacturer to have the material abundant and cheap. If prior to a the domestic production of the Material, in sufficient quantity, to supply the manufacturer on good terms—a duty be laid upon the importation of it from abroad, with a view to promote the raising of it at home, the interests both of the Farmer and Manufacturer will be disserved. By either destroying the requisite supply, or raising the price of the article beyond what can be afforded to be given for it by the undertaker Conductor of an infant manufacture, it is abandonned or fails; and there being no domestic manufactories to create a demand for the raw material, which is raised by the farmer, it is in vain, that the competition of the like foreign article may have been destroyed. It cannot escape notice, that a duty upon the importation of an article can no otherwise promoteaid the domestic production of it, than by giving the latter greater advantages in the home market. It can have no influence, upon foreign markets the advantageous sale of the article produced, in foreign mater markets; no tendency, therefore, to promote its exportations.
The true way to conciliate these two interests is to lay a duty on foreign manufactures of the material, the growth of which is desired to be encouraged, and to apply the produce of that duty, by way of bounty, either upon the production of the material itself, or upon its exportation to foreign countries, or upon its manufacture at home, or upon both. any or all of them. In this disposition of the thing, the Manufacturer commences his enterprise, under every advantage which is attainable, he can desire, as to quantity, or price of the raw material: And the farmer, if the bounty be immediately to him, is enabled by it, byto enter into a successful competition with the foreign material; if the bounty it be to the manufacturer on the so much of the domestic materials as he consumes, the operation is nearly the same; he has a motive of interest to prefer the domestic commodity, if of equal quality, even at a higher price than the 
   
   ☞

 foreign, if so long as the difference of price is be any thing short of the bounty, which is allowed him upon the article.
Except the most simple and ordinary kinds of household manufactures, or those for which there are very commanding local advantages, pecuniary bounties are in most cases indispensable to the introduction of a new branch. A stimulous and a support, not less powerful and direct, is generally speaking essential to the overcoming of the obstacles, in which arise from the competitions of the superior skill and maturity elsewhere. It is Bounties are especially essential in the cases, in whichin regard to articles, those upon which, those foreigners, who have been accustommed to supply a country, are in the practice of allowing granting them the identical species of encouragement.
The continuance of bounties on manufactures long established must almost always be of questionable policy; but because a presumption would arise in every such case, that there were natural and inherent impediments to success. But in new undertakings, they are as justifiable, as they are oftentimes necessary. And wherever they appear to be really necessary
There is a degree of prejudice against bounties, from an appearance of giving away the public money, without an immediate consideration, and from a supposition, that they serve to enrich particular classes, at the expence of the community.
But neither of these sources of dislike will bear a serious examination. There is no purpose, to which public money can be more beneficially applied, than to the acquisition of a new and useful branch of industry; no consideration more valuable, than a permanent addition to the general stock of productive labour.
As to the second source of objection, it equally lies against other modes of encouragement, which are admitted to be eligible. As often as a duty upon a foreign article makes an addition to its price, it causes an extra expence to the community, for the benefit of the domestic manufactures. A bounty does no more. But it is the interest of the Society, in each case, to submit to a temporary expence; which we is more than compensated, by an increase of its industry and wealth, by an augmentation of its resources and independence; and by the very circumstance of eventual cheapness, which has been noticed in another place.

The species of encouragement, however, may in the United States
It would deserve attention, however, in the at the employment of this species of encouragement, in the U States, as a reason for moderating the degree of it, in the instances in which it might be deemed eligible, that these great distance of this country from the manufacturing countriesnations of Europe imposes a very heavy expence⟨–⟩ charges on all the foreign fabrics which are brought from thence, amounting from fifteen to 
   
   Qr—

 25 per Cent on their value, according to their bulk.
V   Premiums
A Question has been made concerning the constitutional right of the United Sta Government of the United States to apply this species of encouragement. But there is certainly no good foundation for such a question. The National Legislature has plenary express authority to “To lay and collect taxes duties and imposts and excises, to pay the debts and provide for the common defence and general welfare” with no other qualifications than that “all duties imposts and excises shall be uniform throughout the United States” that “no capitation or other direct tax shall be laid, unless in proportion to numbers ascertained by a census or enumeration taken on the principles prescribed in the Constitution” and that “no tax or duty shall be laid on articles exported from any state.” These three qualifications excepted, the power to raise money is plenary and indefinite; and the objects to which it may be appropriated are no less comprehensive than the payment of the public debts and the providing for the common defence and “general welfare.” The terms “general welfare” were doubtless intended to signify more than were was expressed or imported in those which preceded; otherwise numerous exigencies incident to the affairs of a nation would have been left without a provision. The phrase is as compreh comprehensive an one, as any that could have been used; because it was not fit, that the constitutional authority of the Union, to appropriate its revenues, should have been restricted within narrower limits, than the “general welfare” and because this necessarily embraces a vast variety of particulars, which are susceptible neither of specification nor of definition.

It is therefore wisely and of necessity left to the discretion of the national Legislature, to pronounce upon the objects, which concern the general welfare, and for which, under that decription, an appropriation of money is requisite and proper. And there seems to be no room for a doubt, that whatever concerns the general interests of learning, of agriculture, of manufactures and of commerce, are within the purviewsphere of the national councils, as far as regards concerns an application of money.
The only qualification of the generality of the phrase, in question, which seems to be admissible, is this—That the objection to which an appropriation of money is to be made be general and not local; its operation extending, in fact, or by possibility, throughout the Union, and not being confined to a particular spot.
No objection ought to arise to this construction from a supposition that it would imply a power to do whatever ese should appear to Congress conducive to the general welfare. A power to appropriate money with this latitude (and which is granted too, in express terms) would not carry a power to do any other thing not granted authorised in the constitution either expressly or by fair implication.
V   Premiums

   
   No. IV


These are of a nature allied to bounties, though distinguishable from them, in some important features. Bounties are applicable to the whole quantity of an article produced, or manufactured, or exported, and involve a correspondent expence. Premiums serve to reward some particular excellence or superiority, some extraordinary exertion or skill; and are dispensed only in a small number of cases. But their effect is to stimulate general effort. Contrived so as to be both honorary and lucrative, they address themselves to different passions; touching the chords as well of emulation as of Interest. [interest] avarice. They are accordingly a very œconomical mean of exciting the enterprise of a whole community.
There are various societies in different countries, whose object is the dispensation of premiums for the encouragement of agriculture arts manufactures and commerce; and though they are for the most part, voluntary associations, with comparatively slender funds; their utility has been immense. Much has been done by this mean in great Britain: Scotland in particular owes materially to it a prodigious amelioration of condition. From a similar establishment, in the United states, supplied and supported by the Government of the Union, vast benefits might reasonably be expected. Some further ideas on this head shall accordingly be submitted in the conclusion of this report.

   
   & implements


VI   The exemption of the Materials of manufactures from duty.
The policy of such an that exemption, as a general rule, is obvious, particularly in reference to new establishments is obvious. Nothing can be more unwise than to impede a It can hardly ever be adviseable to add the obstructions of fiscal burthens to the difficulties to which naturally embarrass a new manufacture; and where it is matured and in condition to become an object of revenue, it is generally speaking better that the fabric, than the material should be the subject of taxation. Ideas of proportion, between the quantum of the tax and the value of the article can better be more easily adjusted in the former than in the latter case. An argument for exemptions of this kind in the United States, is to be derived from the practice (as far as their necessities have permitted) of those nations, whom we are to meet as competitors in our own and in foreign Markets which is conformable to the principle of such ext exemptions, as far as their necessities have admitted.
There are however exceptions to the principle of which some examples will be given under the next head.
The laws of the Union afford instances of the observance of the policy here recommended but it will probably be found adviseable to extend it to some other cases.
Of a nature, bearing some affinity to the exemptions under consideration is that regulation to that policy, is the regulation th which exempts from duty the tools and implements, as well as the books cloaths and household furniture furnis of foreign artists, to who come to reside in the U States; an advantage already secured to them by the laws of the Union, and which it is it is [is conceived to be,] in every view, proper to continue.
VII   Drawbacks of the duties, which are imposed on by [on raw] the Materials [on the exportation] of manufactures.

   It follows that when, for special reasons, duties are laid on such articles

It has already been observed, as a general rule, that duties on those materials of manufacture, ought, with certain exceptions to be foreborne. Of these exceptions exceptions three cases occur, which will may deserve our the following examples kinds occur by way of serve as examples—one where the material is itself and object of general, and or extensive consumption, and a fit and productive source of revenue—
VIII   The encouragement of new inventions and discoveries, at home, and of the introduction into the United States, of such as may have been made in other countries; Machinery particularly those, which relate to machinery.
This is among the most useful and unexceptionable of the aids, which can be given to manufactures. The usual means of that encouragement are pecuniary rewards, and, for a time, exclusive privileges. The first must be employed, according to the occasion, and the utility or importance of the invention or discovery: For the last, as so far as respects “authors and inventors” provision has been made by law.
But it is desireable in regard to improvements & secrets of extraordinary value to be able to extend the same benefit to the Introducers, also, as well as the Authors or Inventors, in regard as well as Authors and Inventors; at least to improvements and secrets of extraordinary value; a policy which has been practiced with advantage in some other countries. Here, however, as in some other cases, there is cause to regret, that the competency of the authority of the National Government to the good, which might be done, it at least questionable is not without a question. Many aids might be given to industry; many internal improvements of primary magnitude might be promoted, by an authority operating extending throughout the Union, which cannot be effected, as well, if at all, by an authority confined within the limits of a single state.
But if the legislature of the Union cannot do all the good, that might be wished, it is at least desireable, that all may be done, which is practicable. Means for promoting the introduction of foreign improvements though less efficaciously than might be done accomplished with more competantadequate authority, will form a part of the plan intended to be submitted in the close of this report.
It is customary with manufacturing nations to prohibit, under severe penalties, the exportation of implements and machines, which they have either invented or improved. There are already objects for a similar regulation in the United States; and others may be expected to occur from time to time. The adoption of it seems to be dictated by the principle of reciprocity. Greater liberalty, in such respects, might better comport with the general spirit of the Country; but a selfish and exclusive policy in other quarters every where else will not always permit the free indulgence of thata spirit, which would place us upon an unequal footing. As far as such prohibitions tend to prevent foreign competitors from deriving the benefit of the such improvements made at home, they tend to increase the advantages of those by whom they may have been introduced; and so far operate as an encouragement to exertion.
IX   Judicious regulations for the inspection of manufactured commodities.
This is not among the least important of the means, by which the prosperity of manufactures may be promoted. It is indeed in somemany cases one of among the most essential. To prevent frauds upon consumers Tending Contributing to prevent frauds upon consumers at home and exporters to foreign countries—to improve the quality and preserve the character of the national manufactures, it cannot fail to aid the rea expeditious and advantageous sale of them, and to serve as a guard against successful competitions from some other quarters. The reputation of the flour 
   
   [& lumber]

 of some ports states and of the Potash inof others has been established by an attention to this point. And the like good name might be procured for those articles wheresoever produced, in all parts of the Union by a judicious and uniform system of Inspection, throughout the ports of the United States. A like system might also be extended with advantage to other commodities.
As the immediate obj
It is presumed that
X

   
   No V


X   The facilitating of pecuniary remittances from place to place—Is is a point of considerable moment to trade in general, and to manufactures in particular; by facilitating [rendering more easy] the purchase of raw materials and provisions and the payment for manufactured supplies. A general circulation of Bank paper, which is

   
   s

 to be expected from the institution lately established will be a most valuable mean to this end. But much good would also accrue from some additional provisions respecting inland bills of exchange. If those drawn in one state payable in another were made negotiable, every where, and interest and damages allowed in case of protest, it would greatly promote negociations between the citizens of different States, by rendering them more secure; and, with it the convenience and advantage of the merchants and manufacturers of each.

   
   No. VI


XI   The facilitating of the transportation of commodities—
Improvements favoring this object intimately concern all the domestic interests of a community; but they may without impropriety be mentioned as having an important relation to manufactures. There is perhaps scarcely any thing which has been better calculated to assist the manufactures of Great Britain than the ameliorations of the public roads of that Kingdom, and the great progress which has been of late made in opening canals. Of the former, the United States stand much in need, and for the latter they present uncommon facilities. The symptoms of attention to the improvement of inland Navigation which have lately appeared in some quarters and especially in the State of Pensylvania, must fill with pleasure every heart warmed with a true Zeal for the prosperity of the country. These examples, it is to be hoped, will stimulate the exertions of the Government and the citizens of every State. There can certainly be no object more worthy of the cares of the local administrations; and it were to be wished, that there was no doubt of the power of the national Government to lend its direct aid, on a comprehensive plan. This is one of those improvements which could be prosecuted with more efficacy by the whole than by any part or parts of the Union. There are cases in which the general interest will be in danger to be sacrificed to the collision of some supposed local interests. Jealousies, in matters of this kind, are as apt to exist, as they are apt to be erroneous.
The following remarks are sufficiently judicious and pertinent to deserve a literal quotation—“Good roads, canals and navigable rivers, by diminishing the expence of carriage, put the remote parts of a country more nearly upon a level with those in the neighborhood of the town. They are upon that account the greatest of all improvements. They encourage the cultivation of the remote, which must always be the most extensive circle of the country. They are advantageous to the Town by breaking down the monopoly of the country in its neighborhood. They are advantageous even to that part of the Country. Though they introduce some rival commodities into the old Market they open many new markets to its produce. Monopoly besides is a great enemy to good management, which can never be universally established, but in consequence of that free and universal competition, which forces every body to have recourse to it for the sake of self defence. It is not more than Fifty years ago that some of the Counties in the neighborhood of London petitioned the Parliament, against the extension of the turnpike roads, into the remoter counties. Those remoter counties, they pretended, from the cheapness of labor, would be able to sell their grass and corn cheaper in the London Market than themselves, and they would thereby reduce their rents and ruin their cultivation. Their rents however have risen and their cultivation has been improved, since that time.”
Specimens of a spirit, similar to that which governed the counties here spoken of, present themselves too frequently to the eye of an impartial observer, and render it a wish of patriotism, that the body in this Country, in whose councils a local or partial spirit is least likely to predominate were at liberty to pursue & promote the general interest, in those instances in which there might be danger of the interference of such a spirit.

   ☞

But if there should be a doubt of the power of the Government to embrace the whole subject, there is none of its competency to a provision for the improvement of the Postroads, an object which merits and will doubtless occupy an early attention of the Legislature of the United States.
The foregoing are the principal of the means, by which manufacturing countries promote the growth of manufactures is ordinarily promoted.. It is, however, not merely only necessary, that the d measures of government, which have a direct view to manufactures, should be calculated to assist and protect them, but that those which relateonly collaterally affect them, in the general course of the administration, should be guarded from any peculiar tendency to injure them.
There are certain species of taxes, which are apt to be oppressive to different parts of the community and among other ill effects have a very unfriendly aspect towards manufactures. All Poll or Capitation taxes are of this nature. They either proceed, according to a fixed rate which operates unequally, and injuriously to the labouring [industrious] poor; or they vest a discretion, in certain officers, to make estimates and assessments which are necessarily vague conjectural and liable to abuse. They ought therefore to be abstained from in all but cases of distressing emergency.
All such taxes (including all taxes on occupations) unless regulated in the degree by sal which proceed according the to the amount of capital supposed to be employed in a business, or of profits supposed to be made in it, are unavoidably oppressive and hurtful to industry. It is in vain, that the evil may be endeavoured to be mitigated by leaving it, in the first instance, in the option of the party to be taxed, to declare the amount of his Capital or profits. Men engaged in any trade or business have commonly weighty reasons to avoid from forbear disclosures, which would expose, with any thing like accuracy, the real state of their affairs. They most frequently had rather risk will oftenest find it better to risk oppression, than to avail themselves of so inconvenient a remedy refuge. 
   
   [an alternative]

 And the consequence is, that they often suffer oppression it. The public Those who
When the disclosure too, if made, is not definitive, but controulable by the discretion, or in other words, by the passions and prejudices of the publicRevenue officers, it is not only an ineffectual protection, but the possibility of its being so is an additional reason for not resorting to it.
Allowing to the public officers the most equitable dispositions; yet wherever where they are to exercise a discretion, without certain data, they cannot fail to be often misled by appearances. The quantity of business, which seems to be going on, will be a usual criterion is, in a vast number of cases, a very deceitful criterion of the profits which are made; yet it is perhaps the best they can have, and it is the one, on which they will most naturally rely. A business therefore which may rather requires aid, from the government, than be in a capacity to be contributory to it, may find itself crushed by the mistaken conjectures of the Assessors of taxes.
Arbitrary taxes, under which confidence denomination are compresed all those, that leave the quantum of the tax to be raised on each person, to the discretion of certain officers, are as contrary to the genius of liberty as to the prece maxims of industry. In this light, they have been viewed, by the most judicious observers on government; who have bestowed upon them the severest epithets of reprobation; upon as constituting one of the worst features usually to be met with in the practice of despotic governments.
A government, which desires to promote manufacturing
It is certain, at least, that such taxes are particularly inimical to the success of manufacturing industry and ought carefully to be avoided by a government, which desires to promote it.
The great copiousness of the subject of this report has insensibly led to a more lengthy preliminary discussion than was originally contemplated or intended. It appeared proper to investigate principles, to remove consider objections, and to endeavor to establish the utility of the thing proposed to be encouraged; previous to a specification of the objects which might occur, as meriting or requiring encouragement and of the measures, which might be proper, in respect to each. The first purpose having been fulfilled toit remains to pursue the second.
In the selection of objects, four five circumstances deserve principal seem intitled to particular attention—the capacity of the Country to furnish the raw material—the greatdegree in which the nature of the manufacture admits of a substitute for manual labour, in machinery—the facility of execution—the extensiveness of the uses, to which the article can be applied—its subserviency to other interests, particularly the great one of national defence. These are however objects There are however objects to which these circumstances are little applicable, which for some special reasons, may have a claim to encouragement.
A designation of the principal raw material of which each manufacture is composed will serve to introduce the remarks upon it. As, first in the first place—
Iron.
The manufactures of this article are entitled to preeminent rank. None are more essential in their kinds nor so extensive in their uses.

   [the imps. or Mats. or both]

They constitute in whole or in part the implements or and the materials or both   or both in whole or in part and comm of almost every useful occupation. Nothing is more easy than to begin, nor would be more difficult than to end the enumeration of the cases, in which Their instrumentality is every where conspicuous. It is felt and seen every where.
It is fortunate for the United States that they have peculiar advantages for deriving the full benefit of this most valuable article material, and they have every motive to improve it with the most systematic care.
It is to be found in various parts of the United States in great abundance and of almost every quality; And fuel the chief instrument in manufacturing it is both cheap and plenty it can in few parts of the world be obtained with equal cheapness and with equal plenty. This particularly applies to Charcoal; but there are productive coal mines facto already in operation and there are strong indications that the in every material is to be found in abundance in a variety of other places. the kind best adapted to certain operations; though a process has lately been discoveredto the refining of some of the metal giving to it toughness and malleability which is said tounder obviate the objections to the fossil equally good for that purposeCoal in these cases. But it is a question whether this process does not too much, diminish the mass of the metal. the material Its operation is, by means of grooved rollers, to expell all seperate and heterogeneoushetero matter: while the effect of the plogiston in the Charcoal is to restore to their metallic state the demetallized parts. The inquiries to which the subject of this report has led have been answered with proofs that manufactories of Iron though generally understood to be extensive are not only very extensive but far more soextensive so extensive than is commonly supposed. The kinds in which the greatest progress has been made have been mentioned in another place and need not be repeated; but there is little doubt that every other kind with due cultivation will rapidly succeed. It is worthy of remark that several of the particular trades, of which it is the basis, are capable of being carried on without the aid of large capitals.
Iron works have very greatly increased in the United States and are prosecuted with much more advantage than formerly. The average price before the revolution 
   ☞
 was about 64 Dollars ⅌ Ton; at present it is about Eighty; arise which This rise ought partly is chiefly to be attributed to be attributed to a considerable export to the East Indies is in a very great degree owing but more to the increase of manufactures of the materials.
The still further extension and multiplication of such manufactures will have the double effect of promoting the extraction of the Metal itself and of converting it to a greater number of profitable purposes.
Those manufactures too unite in a greater degree than almost any others the several requisites, which have been mentioned, as proper to be consulted in the selection of objects.
The only further encouragement of manufactures of this article, beyond what the existing laws the propriety of which may be considered as unquestionable, seems to be an increase of the duties on foreign rival articles commodities.
Steel is a branch, which has already made a considerable progress, and it is ascertained that some new enterprizes on a more extensive scale have been lately set on foot. The facility of carrying it to an extent, which will supply all internal demands and furnish a considerable surplus for exportation cannot be doubted. The duty upon the importation of this 
   
   Qr.

 article, which is at present 75 Cents ⅌ Cwt or about 7½ ⅌ Cent on the value, may it is conceived be safely and advantageously extended to 100 Cents. It is desireable, by decisive arrangements, to second the efforts, which are making in so this very valuable a branch.
The United States already in a great measure chiefly supply themselves with nails and spikes. They are able, and ought certainly, to do it intirely. The first and most labourous operation, in this manufacture, is performed by water mills and of the persons afterwards employed a great proportion are boys, whose early habits of industry are of importance to the community to the present support of their families and to their own future support comfort. It is not less curious than true that in certain parts of the country the making of Nails is an occasional family manufacture.
The expediency of an additional duty on these articles is indicated by 
   
   1,789,000

 an important fact. Upwards of About one a million and a half of 800000 pounds of them were imported into the U States in the course of a year ending the 30th of September 1790.

   Qr. if no bounties GB Qr. if G B grants no bounty.

A duty of two Cents ⅌ lb would, it is presumeable, speedily put an end to so considerable an importation. And it is in every view proper that an end should be put to it.

   
   


The manufacture of these articles like that of some others, suffers from the carelessness and dishonesty of a part of those who carry it them on. An 
   
   Qr.

inspection in certain cases might tend to correct the evil.
It will deserve consideration whether a regulation of this sort cannot be applied without inconvenience to the exportation of the articles Nails, either to foreign countries, or from one state to another.
The implements of husbandry are made in several States in great abundance. In many places it is done by the common blacksmiths. And there is no doubt that an ample supply for the whole country can with great ease be procured among ourselves. Various kinds of edged tools for the use of Mechanics are also made; and there are instances of the 
   
   considerable

 manufactures a considerable quantity of hollow wares; though the business of castings has not obtained yet attained the perfection which might be wished. It is however improving, and as there are respectable capitals in good hands, in embarked in the prosecution of those branches of in iron manufactories, which are yet in 
   
   ☞

 their infancy, they may all be contemplated as within the reach of an objects of easy acquisition not difficult objects not difficult to be acquired.
To ensure the end object it seems equally safe and prudent to extend the duty ad valorem upon all manufactures of Iron or of in which iron is the chief article of chief value to ten per Cent.
Fire arms and other military weapons may it is conceived without inconvenience  be placed without inconvenience in the same class 
   
   15 ⅌ Ct

 of articles rated at 15 ⅌ Cent. There are already manufactories of these articles, which only require the stimulous of a certainty of demand to render them adequate to the supply of the United States.
It would also be a material aid to manufactories of this nature, as well as a mean of public security, if provision should be made for an an annual purchase of the military weapons, of home manufacture, to a certain determinate extent, in order to the formation of Arsenals; and to replace from time to time such as should be withdrawn for use, so as always constantly to have in store the quantity of each kind which should be deemed requisite a competent supply.
But it may hereafter deserve well merits legislative consideration whether manufactories of all the necessary weapons of war ought not to be established on account of the Government itself. Such establishments are agreeable to the usual 
   Government to make annual purchase to form arsenals—
 practice of Nations; and that practice seems founded on sufficient reason. There appears to be an improvidence, in leaving these essential instruments of national defence to the casual speculations of individual adventure industry; a resource which can less be relied upon, in this case, than in most others; the articles in question not being objects of ordinary and indispensable private consumption or use. As a general rule, manufactories under the direction on the immediate account of the Government are to be avoided; but this seems to be one of the few exceptions which to that rule admits, depending on very special reasons.
All Manufactures of steel, generally or of which steel is the article of chief value, may with advantage be placed in the class of goods rated at 7½ per Cent. As manufactures of this kind have not yet made any very considerable progress, it is a reason for not rating them, as high as those of iron; but as this material is the basis of them and as they may their extension, while it is of great importance, is not likely to be attended with any extraordinary difficulty is not less practicable, than important, it is desireable to promote it by a somewhat higher duty than the present.
A question arises, how far is might be expedient to permit the importation of iron in pigs and barrs free from duty. It would certainly be favourable to manufactures of the article; but the doubt is whether it might not interfere with its production. The Two circumstances, however, abate if they do not remove apprehension, on this score; one is, the considerable increase of price, which has been already remarked, and which renders it probable that the free admission of foreign iron would not be inconsistent with an adequate profit on the production article to the proprietors of Iron Works; the other is, the augmentation of demand, which would be likely to attend the increase of manufactures of the article it, in consequence of the additional encouragements proposed to be given. But nevertheless caution nevertheless in a matter of this kind will beis most adviseable. 
   Quare as to exemption of Coal from duty.
 The measure suggested seems proper is prop ought, perhaps, rather to be contemplated, subject to the lights of some further experience, than immediately acted upon adopted.
Copper
The manufactures of which this article is susceptible are also also of great of this article are of considerable extent and utility. Under this description, those of brass, of which it is the principal ingredient are intended to be included.

   
   Qr


The material is a natural and from many symptoms is supposed to be an abundant production of the Country. Mines of copper have actually been wrought and with to the profit of to the undertakers, though it is not known that any are now in this condition. And nothing is easier than the introduction of it from other countries on rea moderate terms and in great plenty. is not difficult.

   [(the former very much so)] [Reduction of price of copper Qu.]

Coppersmiths and brass founders particularly the former are pretty numerous in the United States; some many some of whom carry on their respective bussinesses with spirit and latitude business to a respectable extent.

   ⎧⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎨⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎪⎩

To multiply and extends manufactories of the materials in question is Well particularly worthy of attention of attention and effort. In order to this, it is desireable to facilitate an abundanta plentiful supply of those materials the materials.

   
   [sp copper]


The most effectual foundation, for this purpose, would be laid in an encouragement of the production of the material. This may be done in two ways; either by granting a liberal bounty per quantity on all which shall be produced within a limited certain term of years; or by granting premiums to take effect in a certain number of instances, on the production of a given

   
   omissions


quantity, within a given time and for a given term, and at any one mine; something in the nature of the premiums granted by Great Britain upon vessels employed in the whale fisheries. If the first would be most effectual, it might also be most expensive. In The last mode would have the advantage of assigning a limit to the utmost possible expence: And if the premiums were liberal, the prospect would not be bad of their answering the end.
And a A proper mean to this end independent of a domestic production, to facilitate an abundant supply of the material, will be to place it is to place them in the class of free articles. Copper in plates and brass are already in this predicament, but copper in pigs and bars is not—neither is lapis calaminaris, which together with copper and charcoal, constitute the component ingredients of brass. A The exemption from duty, by parity of reason, ought to embrace as such all of these articles as are objects of importation.
An additional duty, on brass wares, will tend to the general end in view. These now stand at 5 ⅌ Cent, wh while those of tin, pewter and copper are rated at 7½. There appears to be a propriety in every view in 
   It may even be worth consid 10 ⅌ C
 placing brass wares upon the same level with them; and it merits consideration whether the duty upon all of them ought not to be raised to 10 ⅌ Cent.
Lead
This there are numerous proofs, that this material certainly abounds in the United States, and requires little to unforl unfold it to an extent more than equal to every domestic occasion. A prolific mine of it has been long been open at in the W S Western parts of the State of Virginia, and under a public administration during the war late war, yielded a considerable supply for the pur military use. This is now in the hands of individuals, who not only carry it on with spirits; but have established a manufactories of it at Richmond in the same state.

   
   With


The duty duties already laid upon the importation of this article this material both in its either in its manufactured or unmanufactured or manufactured state afford ensure it a decisive advantage in the home market—which amounts to considerable encouragement. If the duty on Pewter wares should be raised, it would collaterally afford further encouragement. Nothing else occurs as proper to be added.

   
   ☞


Nothing occurs as proper to be added; unless it should be thought eligible eligible to grant apply the idea of premiums, which has been suggested, in respect to copper, to future enterprises towards the production of this article. Lead.

   [fossil coal]

Fossil Coal
This, as an important instrument of manufactures may without impropriety be mentioned among the subjects of this report. A copious supply of it would be of great consequence to the Iron branch. As an article of household fuel also it is an interesting production [to artificers & all others] ; the utility of which must increase in proportion to the decrease of wood by the progress of settlement and cultivation: And its importance to navigation as an immense article of transportation coastwise is signally exemplified in Great Britain.
It is known that there are one or moreseveral coal mines in Virginia now 
   
   [several]

 worked; and appearances of their existence are familiar in a great number of places.

   
   [nil. sit?]


It may will well deserve consideration how far it may will may be expedient to stimulate enter attempts to explore and work mines of this very useful metal article article article by premiums of the kind already suggested.
It well deserves  examination whether The expediency of a bounty on all co this species of coal, of home production and of premiums on the opening of new mines, under certain qualifications, appears to be worthy of particular examination. The great importance of this article object will amply justify a reasonable expence in this way, if it shall appear to be necessary to & shall be deemedthought likely to answer, the end.
Wood
Several manufactures of this article flourish in the U States. Ships are no where built in greater perfection, and cabinet wares, generally, are made 
   
   ☞

 little if at all inferior to those of Europe. Their extent is such as to have admitted of considerable exportation.
An exemption from duty forof the several kinds of wood ordinarily used in those manufactures seems to be all, that is requisite, by way of to their full encouragement. The doing of this will seem to be of manifest expediency. It is recommended by the consideration of a similar policy being pursued in other countries, and by the expediency of giving equal advantages to our own workmen in wood. The abundance of Timber proper for Ship building in the U States does not appear to be any objection to it. The increasing scarcity and the growing importance of that article, in the European Countries, admonish the U States to commence and systematically to pursue measures for the preservation of their Stock. Whatever may promote the regular establishment of Magazines of Ship Timber is in various views desireable.
Leather Skins
There are scarcely any manufactories of greater importance, than of this article. Their direct and very happy influence upon Agriculture, by promoting the raising of Cattle of different kinds, is a very material recommendation.
It is pleasing, too, to observe the extensive progress they have made in their principal branches; which are so far matured as almost to defy foreign competition. Tanneries in particular hav are not only carried on as a regular business in numerous instances and in various parts of the Country; but they constitute in manysome places a valuable item of incidental family manufactures.
Representations however have been made, tending to recommend two species of encouragements importing the expediency of further encouragement to of the Leather-Branch in two ways—one by increasing the duty on imported the manufactures of it, which are imported—the other by prohibiting the exportation of bark. In support of the latter it is alleged that the price has of bark, chiefly in consequence of large exportations, has risen within a few years from  to 

   
   ☞


These suggestions are submitted rather as intimations, which merit consideration than as matters, the propriety of which is manifest. It is not clear that an increase of duty is necessary and in regard to the prohibition desired, there is no evidence of any considerable exportation hitherto; and it is most propert probable that whatever increase augmentation of price may have taken place is rather to be attributed to an extension of the home demand from the increase of Tanneries manufactures, and to a decrease of the supply, in consequence of from the progress of settlement; rather than to the quantities which have been exported. it is liable to the objection that it would pr interfere with an export of some, though not of very great value; and it may admit of question whether the internal demand is equal to the quantity supply which is naturally produced in a new and well wooded country settlements coun continually advancing going forward in settlement.

It is mentioned however as an additional reason for the prohibition that one species of the bark usually exported is in some sort peculiar to the country and the material of a very valuable dye, of great use in some other 
   
   Qr.

 manufactures, in which the U States have begun a competition.
There may is also be this argument in favour of an increase of duty. The object is of importance enough to claim decisive encouragement and the 
   Qr. is it exempted.
 progress which has been made leaves no room to apprehend any inconvenience on the score of supply from such an increase an augmentation of duty.
Leather
It would be of some benefit to this branch, if glue which is now rated at 5 per Cent were made the object of an excluding duty. It is already now made in large considerable quantities at various tanneries, and like paper, is an entire œconomy of materials, which would otherwise be lost, if not manufactured would be left to perish. It may be placed with advantage in the class of articles paying 12½15 per Cent.
Fish
Grain
Manufactures of the several species of this article have a title to peculiar favour; not only because they are most of them immediately connected with the subsistence of the citizens; but because they enlarge the demand for the most precious products of the soil.
Though flour may with propriety be noticed as a manufacture of Grain, it were useless to do it, but for the subsist purpose of submitting to consideration the expediency of a general system of inspection, throughout the ports of the U States; which, it is presumed if established upon proper principles, would li be likely to improve the quality of our flour every where, and to raise its reputation in foreign markets. Ter These There are however considerations which stand in the way of such an arrangement.
Ardent spirits and malt liquors are next to flour the two principal manufactures of Grain. The first has made a very extensive, and the last a considerable progress in the U States. In respect to both, an exclusive possession of the home market of the United States ought to be secured to the domestic manufacturers; as fast as circumstances will admit. of it. Nothing is more practicable and nothing more desireable
The existing laws of the U States have done much towards attaining this valuable object; but some additions to the present duties on foreign distilled spirits and foreign malt liquors and perhaps an abatement of those on home made spirits would more effecttually secure it; and there does not occur any very weighty objection to some further increase of them either.
An augmentation of the duties on imported spirits would not favour as well the distillation of spirits from molasses as that from Grain. And to secure to the nation the benefit of the manufacture, even of foreign materials, is always of great, though perhaps of secondary importance.
A strong impression prevails in the minds of those concerned in distilleries (including too, the most candid and enlightened) of them that greater differences in the rates of duty on foreign and domestic spirits are necessary, completely to secure the successful manufacture of the latter and there are facts which intitle this impression to attention.
It is known agreed, that the price of molasses, for some years past, has been successively rising in the West India Markets owing partly to a competition which did not formerly exist and partly to an extension of demand in this Country; and it is evident that the late disturbances in those Islands, especially the insurrection of the blacks in Hispaniola, from which we draw our principle supply of the article must so far interfere with the production of the article it as to occasion a material enhancement of the price. And The destruction and 
   
   Competitors

 devastation which are said to have been made in Hispaniola attendant on the insurrection in Hispaniola, in particular, must not only contribute very much to that effect but may be expected to give it some duration. These circumstances, and the duty of three cents per Gallon on molasses, may render it difficult for the distillers of that Material to maintain with adequate profit a competition with the rum brought from the West Indies, the quality of which is so considerably superior.
The consumption of Gin Geneva or Gin in this country is very extensive. It is not long since distilleries of it have grown among us to any importance. They are now becoming of consequence, but being still in their infancy they require require protection. and aid
It is represented that the price of of some of the materials is greater here than in Holland, from which place large quantities are brought, the price of labour considerably greater, the capital engaged in the business there much larger, than those which are employed here, the rate of profits, at which the Undertaker cannot afford to carry it on, much less—and the prejudices in favour of imported Gin strong. These circumstances are alleged to outweigh the expen charges of which attend the bringing of the Article from Europe to the U States and und the present difference of duty—so as to obstruct the prosecution of the manufacture with due advantage.
Experiment could perhaps alone decide with certainty the justness of the suggestions which are made; but in relation to such important branches of manufacture so important it would seem be inexpedient to hazard an unfavourable issue, and better to err on the side of too great than of too small a difference in the particular in question.

   
   Quare rate


It is therefore submitted that an addition of two cents per Gallon be made to the duty on imported spirits, of the first class of proof, with a proportionable increase on those of higher proof, and that an abatementa deduction of one Cent per Gallons be made from the duty on the spirits distilled within the U States, beginning with the first class of proof and making a proportionable abatement of the duty on the higher classes a proportionable deduction from the duty on those of higher proof. It is conceived, that this would be likely to answer the end in view, and would not be attended with inconveniences, otherwise.

   decrease 1 Cent on domestic spirits ☞ ⎧⎪⎪⎪⎪⎪⎪⎪⎪⎨⎪⎪⎪⎪⎪⎪⎪⎪⎪⎩

There are materials for a tolerable conjecture (though not for exact computation) that about two thirds of It is ascertained that by far the greatest part of the malt liquors consumed in the U States are the produce of domestic breweries. This conjecture has reference to the importation of a year ending the 30th of September 1790. It is desirable, and, in all likelihood, attainable, that the whole consumption should be supplied by ourselves.
The malt liquors, made at home, though inferior to the best, are equal to a great part of of those which are have been usually imported. The progress already made is an earnest of what may be accomplished. The growing competition is an assurance of improvement. This will be accelerated by measures tending to invite a greater capital into this channel of employment.
To render the encouragement to domestic breweries decisive, it may be adviseable to substitute to the present rates of duty 8 Cents per Gallon generally and it will deserve to be considered as a guard against evasions, whether there ought not be be a prohibition of their importation except in casks of a defin considerable capacity. It is to be hoped that such a duty would banish from the market foreign malt liquors of inferior quality; and that the best kind only would continue to be imported till it should be supplanted by the efforts of equal skill or care at home. ’Till that period, the importation so qualified, would be an useful stimulous to improvement. And in the mean time, the payment of the increased price, for the enjoyment of a luxury, in order to the encouragement of a most useful branch of domestic industry could cannot reasonably be deemed a hardship.
As a further aid to manufactures of Grain, though upon a smaller scale, the dutiesarticles of starch, hair powder and wafers may with great propriety be placed among in the desciption of articlesplaced among those which are rated at 12½15 ⅌ Cent. No manufactures are more simple, nor more completely within the reach of a full supply from domestic resources; and it is a policy, as common as it is obvious, to make them the objects either of prohibitory duties or of express prohibition.
Provisions

   
   Quare?


Salted provisions may not improperly be placed on the list of manufactured commodities. It is certain, that the U States are not only completely adequate to their own supply but to a most abundant exportation. The expediency of making them them the subjects objects of prohibitory duties has occasionally presented itself under ambiguous shapes, but upon mat the result final result of mature reflection is, in the judgment of the Secretary, in favour offavourable to the measure.
As far as an Inspection of commodities of this kind can be pronounced to be useful, the comprehending of them in a general system is recommended by reasons similar to those which operate in favour relation to flour.

Flax and Hemp
Manufactures of these article have so much affinity to each other and they are so often blend themed that they may with advantage be considered in conjunction. The importance of the linnen branch to agriculture—its precious effects upon the domestic ind household household industry—the ease, with which the materials can be produced at home to any requisite extent—the greater advanta advances, which have been already made, in manufactures of the coarser kinds fabrics of them, expecially in the householdfamily way constitute claims, of peculiar force to are considerations of the greatest weight for of peculiar force, to the patronage of government. of perculiar force.

   Stand Stet ⎧⎪⎪⎪⎪⎪⎪⎪⎪⎨⎪⎪⎪⎪⎪⎪⎪⎪⎪⎩

This patronage may be afforded in various ways—by promoting the growth of the materials—by increasing the impediments to an advantageous competition of rival foreign articles—by direct bounties or premiums upon the manufactured articles.
First   By As to promoting the growth of the materials.
In respect to Hemp, something has been already done by the high duty upon foreign hemp. If the facilities for the domestic production of Hemp were this article were not unusually great, the policy of the duty on the foreign raw material would be highly questionable as interfering with manu the growth of manufactures of it. of the article. But making the proper allowances for those facilities, and for the increasing tendencies with an eye to the future and natural progress of the country, the measure does not appear, upon the whole, exceptionable. A strong wish has been entertained naturally suggests itself that some method could be devised, of affording a more direct encouragement to the growth both of Flax & Hemp; such as which would be effectual, and at the same time, not attended with too great inconveniences. To this end bounties and premiums ⟨are⟩ themselves ⟨a⟩ consideration; but no modification of them mode has yet occurred which would not either eithe hazard too much expence or nor operate unequally in reference relation to the circumstances of different parts of the Union; and which would not be attended with very numerous considerable great difficulties in the execution.

   
   Omitted


In aid of this, it may be considered, whether either bounties or premiums ought not to be added with an extension to Flax.. The latter may be so managed may not prove less effectual than the former, and they it is presumed claims a preference, from the circumstance of their capacity to be so managed, as that to render the expence may be both definite and not great very moderate.   They may be regulated somewhat of after the following manner. A certain sum and that the largest may be offered to the person who shall raise and send to market the greatest quantity and upon the whole of the best quality; another certain sum of less amount may be offered to the person who shall raise and send to market the greatest quantity, though of inferior quality, and a third sum still less in amount to the person who shall raise the article and send market at least a given quantity to be specified, and of the best quality. These premiums may be multiplied under confined within as few or multiplied to as many discriptions of cases as dee including as many degrees of successful exertion competition as may be judged necessary to the end. A designation of the markets to which some one of which the article should be sent would seem to be a proper precaution to secure the insure the utility subserviency of the production to the manufacture.   The effect of premiums in stimulating enterprises and experiment has been remarked. It is proper probable that any, which might be established in relation to the objects in question, if sufficiently liberal, would more than compensate for the expence whichthat might be occasionned. An experiment at least may be tried made without inconvenience and at little expence.
Secondly The desired patronage may be afforded by
As to increasing the impediment to an advantageous competition of rival foreign articles—

To this, perhaps an augmentation an increase of the duties on importation is the obvious expedient; which, in regard to certain articles of certain descriptions appears to be recommended by sufficient reasons.
The principal of these articles is sail cloath; of which a one intimately connected with Navigation and defence; and of which a flourishing 
   
   Salem

 manufactory is established at Boston and very promising ones at some several other places.
It is presumed to be both safe and expedient adviseable to place this in the class of articles which are rated at 10 per Cent ad valorum. A strong reason for it results from the consideration that a bounty of 2d. Sterling per ell is allowed in Great Britain upon the exportation of the Sail Cloth which is 
   Qr. [from 15 to 20] [10 ⅌. Ct]
 manufactured in that kingdom: which is equal to  per Cent on the value [of the several Qualities]. And a still greater bounty is allowed in Ireland.
It would likewise appear to be good policy to raise the duty to 7½ per Cent on the following articlesarticles namely coarse linnens—Drilling Oznaburghs, 
   Dowlass Canvass Drilling Oil Cloth Sheetings
 Ticklenburghs, Dowlas Canvass Brown Rolls bagging Drilling Oil Cloth and uponall other linnens, which the price value full cost of which, at the place of exportation, does not exceed 35 Cents per yard. A bounty of 12½ ⅌ Cent, upon an average, on the exportation of such or similar linnens from Great Britain encourages the manufacture of them in that country and increases the obstacles to a successful competition in the countries to which they are sent.
The quantities of tow and other household linnens manufactured in different parts of the U States, and the expectations, which are derived from some late experiments of being able to apply extend the use of labor saving machines, in the coarser fabrics of linnen obviate are induceme lessen the danger of inconvenience from an increase of the duty upon them such articles, and encourageauthorise a hope of speedy and complete success to the endeavours which may be used made for supplying ourselves with them procuring an internal supply.
Thirdly   As to direct bounties or premiums upon the manufactured articles.
But To give still afford more effectual encouragement to the manufacture, and, at the same time, to counteract any detriment to Ship building navigation from a rise promote the cheapness of the article, for the benefit 
   
   calculate amt.

 of navigation, it will be useful of great use to allow a bounty of two Cents 
   
   Qr. native

 per yard on all sail Cloth, which is made in the U S, from native materials of their our growth.. An encoura This would also assist the culture of those materials.. An encouragement of this kind nature ought if adopted ought to be established for a moderate term of years, to invite to new undertakings and to an extension of the old. This is an article of so importance enough to warrant the employment of extraordinary means in its favour.
A bounty too likewise of 5 per Cent on the exportation of all other linnens, of the manufacture of the United States, from domestic materials, the value of which does not exceed 40 Cents per yard, would have a beneficial influence in respect to them. This standard value, in the U Statesof value in our markets, is is adopted as corresponding with that 35 Cents in the Markets of Europe, wh in reference to articles of a similar kind.
Cotton
There is something, in the texture of this material, which adapts it in a particular peculiar manner peculiar manner degree to the application of Machines. The signal utility of the Mill for spinning of Cotton not long since invented in England has been noticed in another place; but there are various other machines scarcely inferior in utility, which, in the different manufactories of this article serve as a substitute for manuf manual labour are employed either exclusively, or with more than ordinary effect. This very important circumstance recommends the fabrics of Cotton in a more particular meth manner to a country in which a defect of hands constitutes the greatest obstacle to success.
The great variety and extent of the of uses to which the manufactures of this article are applicable is another powerful argument in their favour.
And the faculty of the United States to produce the raw material in abundance, and of a quality which though perhapshitherto alleged to be inferior to some that is produced in other quarters, is never nevertheless capable of being used with advantage in many fabrics, and is probably susceptible, especially in the two states farthest South of being carried, by a more experienced culture, to much greater perfection—suggests an additional, and a very cogent inducement to the vigorous pursuit of the Cotton branch in its several subdivisions.
How much has been already done has been stated, in a preceding part of this report.
In addition to this it may be announced, that a Society is forming with a capital which will probably not fall short, is expected to be extended to at least half a milion of Dollars; on behalf of which measures are already in train for prosecuting, on a large scale, the making and printing of Cotton Goods.
These circumstances conspire to indicate the expediency of removing any obstructions, which may happen to exist, to the advantageous prosecution of the manufactories in question, and of adding such encouragements, as may appear necessary and proper.
The present duty of 3 Cents ⅌ lb on the foreign raw material, is undoubtedly a very serious d impediment to the progress of those manufactories.
ItsThe injurious tendency of similar duties either prior to the establishment, or in the infancy, prior to the complete establishment of the domestic manufacture of the article, as it regards the manufacture, and their worse than inutility, in reference relation to the home production of it the material itself have been ancipated; particularly in discussing the subject of pecuniary bounties.

Cotton has th not the same pretensions, with Hemp, to form an exception to the general rule.
Not being, like It is not that Hemp only, not an universal production of the Country and consequently affords less assurance it affords less assurance of an adequate internal supply; but the chief objection arises from the doubts which are entertained concerning the quality of the nation[ve]al Cotton. It is alleged observed that the fibre of it is considerably shorter and weaker than that of some other places; particularly those nearest the Equator and it has been observed as a general rule, that the nearer the place of growth to the Equator, the better the quality of the 
   
   ⟨–⟩

 Cotton. That which comes from Cayenne Surrinam and Demarara is said 
   
   Geo~

 to be preferable, even at a material difference of price, to the Cotton of the Islands.
While it ought not to be a hope may reasonably be indulged, that with due care and attention the nation[ve]al cotton may be made to approach nearer than it now does to that of regions somewhat more favoured by climate; and while facts authorise an opinion demonstrate that very great use may be made of it, and that it is a resource which gives greater security to the Cotton fabrics of this land Country, than can be enjoyed by any which that depends wholly on an external supply—it iswill certainly be wise in every view to let our infant manufactures have the full benefit of the best materials on the cheapest terms.
It is obvious that the necessity of having the bestsuch materials is proportioned to the unskillfulness and inexperience of the workmen employed, who will if inexpert will not fail to commit great waste where they the materials they are to work with, are of an indifferent kind. In order And to them To secure to the National Manufactures so essential an advantage, a repeal of the present duty on foreign c imported Cotton appears is indispensable.
A substitute for this, far more encouraging to domestic production, will be to grant a bounty on all cotton goods manufactured from the native materials of the Country. Two Cents per Yard. defining the  width, would be a strong motive of preference to the national Cotton on the nation[ve]al Cotton when which is consumed wrought at any a home national manufactory; and to thiswhich, a bounty on the exportation of it if deemed may 
   
   ☞

 be added. Either or both would do much more towards promoting the growth of the article than the ex merely nominal encouragement, which it is proposed to abolish. The first would also have a direct influence in encouraging the manufacture.
The bounty which has been mentioned, as existing in G Britain, upon the exportation of coarse linnens, not exceeding a certain value, applies also to certain descriptions of Cotton goods of similar value.
This furnishes an additional argument for allowing to the national manufacturers the species of encouragement just suggested, and indeed for extending adding some other aid. and
One cent per yard, not less than of a given width, on all cotton goods of Cotton or of Cotton and linnen mixed not exceeding in value 40 cents per yard, which are manufactured in the U States; with the addition of one Cent ⅌ lb weight of the Material, if made of nation[ve]al Cotton; would amount to an aid of considerable very great importance, both to the production and to the 
   
   Computation

 manufacture of that valuable material article. And it is conceived that the expence would be well justified by the magnitude of the object. The limitation in point of respect to the value of the goods ought not to apply to the bounty on the material.
The Printing and Staining of Cotton goods is known to be a distinct business from the fabrication of them. It is one material easily accomplished, and which, by addingas it adds materially to the value of the article, in its white state and prepares it for a variety of new uses is of importance to be promoted.
As imported Cottons, equally with those which are made at home, may be the objects of this manufacture, it will merit consideration whether the whole or a part of the duty, on the white goods, ought not to be allowed to be drawn back in favour of those, who print or stain them. This measure would certainly operate as a powerful encouragement to the business; and though it may in a slight degree contrac counteract the original fabrication of the articles articles, it would probably more than compensate for this disadvantage, in the rapid growth of a collateral branch, which is of a nature sooner to attain to maturity. When a sufficient progress shall have 
   Oil of Vitriol aqua fortis Madder
 been made, the drawback may be abrogated; and by that time the domestic supply of the articles to be printed or stained will have been extended.
If the duty of 7½ ⅌ Cent on certain kinds of Cotton goods were extended to all goods of Cotton, or of which it is the principal material, it would probably more than counterballance the effect of the drawback proposed, in relation to the fabrication the fabrication of the article. And no material objection occurs to such an extension. The duty, then, considering all the circumstances which attend goods of this description, could not be deemed inconveniently high & Itit may be inferred from various causes that the prices of them would still continue moderate.

   
   7½ ⅌ Ct.


A manufactory Manufactories of Cotton goods not long since established at Beverly in Massachusettes and at Providence in the State of R Island & not long since established at Beverly in the State of Massachusettes, conducted with a persever perseverance corresponding with the patriotic motives which began them it, seems to have overcome the first obstacles to success; producing corduroy velverets fustians and jeans and other similar articles, of a very good quality, which will bear a comparison with similar the like articles brought from Manchester. The one Manufacto at Providence has the merit of being the first which in introducing the celebrated Cotton Mill; which not only furnishes the materials for that manufactory itself but for the supply of private families for household manufactures.

   
   [Provide]


Other Manufactories of the same Material as a res regular business have also been begun at at different places in the state of Connecticut but, in a general all most if not all of them upon a smaller scale that than those abovementioned. the one at Beverly.
That It is at Providence having has in some respect a superiority of advantages & its progress does great credit to the undertakers; who have  the merit of having been the first to introduce into the Country the Cotton Mill, the most valuable of the machines employed in this Manufactory.
Some essays are also making have also been commenced in the printing and staining of Cotton Goods. There are several a small establishments of this kind at German town in the State of Pensylvania in the neighbourhood of Philadelphia. already on foot.
Wool
In a Climate    In a climate
In a country, the climate of which partakes of so considerable a portion of Winter, as that of a great part of the U States, the woollen branch cannot be regarded as inferior to any, thatwhich relates to the cloathing of the inhabitants.
Household manufactures of various articles this material are carried on, in different parts of the United States, to a very interesting extent; but five branches there is only one branch, which as a regular business, can be said to have acquired maturity. This is the making of Hats.
Hats intirely of wool and of wool mixed with furr are made in large great 
   [in a great Number of Shops]
 quantities, at a number of places[in various parts of], in different states; and nothing seems is wanting but an adequate supply of the materials to render the manufacture supply commensurate with the demand.
A promising essay towards the fabrication of Cloaths cazimirs and 
   
   Qr.

 other woollen stuffsgoods is likewise going on at Hartford in Connecticut. Specimens of the different kinds which are made, in the possession of the Secretary, evince that these fabrics have attained a very considerable degree of perfection. Their quality certainly surpasses any thing, that could have been looked for, in so short a time, and under so great disadvantages; 
   [compared the prices]
 and conspires with the scantiness of the means, which have been at the command of the Directors, to form the eulogium of theirthat public spirit perseverance and judgment which have been able to accomplish so much.
To cherish and bring to maturity this precious embryo engages must engage the most ardent wishes—and proportionable regret, as far as the means of doing aiding it may appear difficult or uncertain.
Measures, which should tend to promote an abundant supply of wool, of good quality, would probably afford the most effectual efficacious aid, that present circumstances permit.
To encourage the raising and improving the breed of sheep at home would certainly be the most desireable expedient for that purpose; but it may not be alone sufficient, especially as it is yet a problem, wether whether our wool isbe capable of such a degree of improvement, as to render it fit for the finer fabrics.
Premiums would probably be found the best means of promoting both the domestic and bounties the foreign supply. The first may be within the compass of the institution hereafter to be submitted—the last would may require a 
   Refd bounties
 specific legislative provision. If any bounties are granted they ought of course to be adjusted with an eye be adjusted to quantity different degrees of quantity, and have regard to quality as well as quantity.
There is one article of woollen manufacture, which being of the first necessity and of universal use, and a may justify some extraordinary encouragement. This alludes to blankets. A The expediency of a liberal bounty on each blanket, which is made in the U States, in proportion to its dimensions appears to merit consideration. The simplicity of the manufacture, and the great expence of transportation, to which the bulk of the commodity, in proportion to its value, subjects it, are additional reasons, for selecting it as an a fit object of particular encouragement.
A fund for the purpose may be derived from the addition of 2½ per Cent, to the present rate of duty, on carpets and carpeting; an increase, to which the nature of the article suggests no objection, and which may at the same time conduce to the intern furnish a motive the more to the fabrication of it at home; towards which some beginnings have been made.
Silk
The production of this article is attended with particular peculiar great facility in some most parts of the U States. Some pleasing essays are making in Connecticut as well towards that, as towards the manufacture of what is produced. Stockings, handerkiefs in imitation of the same ribbands and buttons are made; though as yet in but small quantities. A manufactory of lace upon a scale not very extensive has been long memorable at Ipswich in the state of Massachusettes.
An exemption of the dutymaterial from the duty, which it now pays on importation, and premiums upon the production, to be dispensed under the direction of the Institution before alluded to, seem to be the only species of encouragement adviseable at so early a stage of the thing.
Glass
The materials for making Glass are found every where. In the United States, there is no deficiency of them. The sands and stones called Tarso, which include all flinty and chrystalline substances generally, and the salts of various plants weeds, particularly of the sea weed kali or kelp constitute the essential ingredients. The An extraordinary abundance of fuel is a particular advantage enjoyed by this U Statescountry for such manufactures. They, however, require large Capitals and involve much manual labour.

   [and a third in New Jersey] [Quare Albany]

Two if not or more Different manufactories of Glass are now on foot in the U States, one in Maryland, another in Massachusettes. The present duty of 12½ per Cent on all imported articles of glass amount to a considerable encouragement to domestic fabrication those manufactories. If any thing in addition is is judged eligible, the most proper would appear to be a direct bounty on window glass and black bottles. The first recommends itself as an object of general convenience; the last adds to that character, the circumstance of being an important item in distilleries and breweries. 
   Qr. if not well to lay 12½ ⅌ C to take effect some time hence
 A complaint is made of some [great] deficiency in this respect.
Gunpowder
No small progress has been of late is already made on in the manufacture of this very important article: It may indeed be considered as already established; but its high importance renders its further extension very desireable.
The encouragements, which it already enjoys, are a duty of 10 ⅌ Cent on the foreign rival article, and an exemption of salt petre one of the principal ingredients, of which it is composed, from duty. A like exemption of a Sulphur, another chief ingredient, stands on similar ground would appeal would appear to be equally proper. No quantity of this article has yet been produced, from internal resources. The use made of it in finishing the bottoms of ships, a manufactory, not secondary to that of is an additional inducement to placing it in the class of free goods.
A regulation exists between the British Government, and the British East India Company, which lays an obligation on the latter, to importion annually from the Indies, a certain quantity of Salt petre rough or refined, which is taken from them at a determinate price and is understood to have for object the encouragement of the manufacture of Gunpowder. How far it may be eligible to impose a similar obligation may be made as the condition which of any advantages which are or may be granted to the trade between the U States and that quarter of the Globe may not be unworthy of reflection. The United States not having factories established in other parts of the East Indies, such a requisition could reasonably only extend to the Port of Canton.

   Examine [it is continued qu: the principal of this allowance—]

A bounty of 4/6 Sterling ⅌ hundred pounds has hitherto heretofore been allowed in Great Britain (though its continuance at present is not known) on all home made powder exported from that country. A similar regulation here, if judged otherwise expedient would certainly aid the manufacture.
The plan

Regulations having for object for subjecting the article to for for the a careful inspection of the article would have the like a favourable tendency.
Paper
Manufactories of paper are among those which are arrived at the greatest maturity in the United States and are most adequate to the requisite national supply. That of Paper Hangings is a branch in which a respectable progress has been made.
Nothing material seems wanting to the further success of this valuable branch; what is already proper protected by a competent duty on similar imported articles.

   [Qu: what would be the effect of a premium on the Collection of Rags in spreading the habit of doing it—]

In the enumeration of the several kinds, which are made subject to that duty, sheathing and cartrige paper have been omitted. These, being the most simple manufactures of the kind sort and necessary to military supply as well as shipbuilding, recommend themselves equally with those of other descriptions, to encouragement, and appear to be as fully within the compass of domestic exertions.
Printed books

   [Qu: is there yet sufficient demand?]

The great number of presses, desseminated throughout the Union, seem to afford an assurance, that there is no need of being indebted to foreign countries for the printing of the books which are used in the U States. A duty of ten per Cent instead of five, which is now charged upon the article, would have a tendency to aid the in business internally.

   Quaere?

It occurs, as an objection to this, that it may have an unfavourable aspect towards Literature, by raising the prices of books in universal use in private families and Schools and other seminaries of learning. TheBut the difference it is conceived would be without effect. but the objection, as far as it may be one, is capable of being obviated by a small bounty on all such books printed at home according to some specific enumeration.
As to books, which usually fill the libraries of the wealthier classes and of professional men, such an augmentation of prices as might be occasioned by an additional duty of 5 ⅌ Cent would be too little felt to be an impediment to the acquisition. and in this, as in other cases, the extension of the domestic manufacture would finally conduce to a greater cheapness of the article.

   exemption of books imported for seminaries of learning & public libraries

And With regard to books which may be specially imported for the use of particular Seminaries of Learning and of Public libraries, a total exemption from duty would be adviseable, which would alsogo far towards obviating the objection just mentioned. They are now subject to a duty of 5 ⅌ Cent.
As to the more ordinary kinds of books in most general universal family use the constancy & universality of the demand would ensure exertions to furnish them at home and the means are completely adequate. It may also be expected ultimately in this as in other cases that the extension of the domestic manufacture willwould conduce to the cheapness of the article.
It ought not to pass unremarked that to encouragement to the printing of books is to encourage must likewise favour the manufacture of paper.
Oils

   [Qu: do these three want the aid]

These generally are now subject to a duty of 10 ⅌ Cent. Those of sea and land animals and of flax seed are among the most plentiful objects of internal supply. It is not perceived that any inconvenience could arise from such an increase of the duty upon them as would have a prohibitory operation: and it would have the advantage of promoting some valuable branches objects branches of national industry.
Spirits of Turpentine may with propriety by placed under a similar RegimeRegulation.
Refined Sugars and Chocolate
Are among the objectsnumber of extensive and prosperous domestic manufactories.


   Chocolate  2 Cents ⅌ lb

Drawbacks of the duties upon the materials, of which they are respectively made in cases of exportation, would have a beneficial influence upon the manufacture, and would conform to a precedent, which has been already furnished, in the instance of molasses, on the exportation of distilled spirits.
Cocoa the raw material now pays a duty of one Cent ⅌ lb, while Chocolate, which is a prevailing and very simple manufacture is comprised in the mass of articles rated at 5 ⅌ no more than five ⅌ Cent.
There would appear to be a propriety in placing encouraging the manufacture, by a somewhat higher duty, on its foreign rival, than is paid on the raw material. Two Cents ⅌ lb on C imported Chocolate would it is presumed be without inconvenience.
The foregoing heads comprise the most important of the several kinds of manufactures, which have occured as requiring, and, at the same time, as most proper for public encouragement: and such measures for affording it, as have appeared best calculated to answer the end, have been suggested.
The observations, which have accompanied this delineation of objects, supercede the necessity of many suppementary remarks. One or two however may not be altogether superfluous.
Bounties are in various instances proposed as one species of encouragement.
It is a familiar objection to them, that they are difficult to be managed and liable to frauds. But neither that difficulty nor this danger seems sufficiently great to countervail the advantages of which they are productive, when rightly applied. And it is presumed to have been shewn that they are in some cases, particularly in the infancy of new enterprises indispensable inadmissible.
It will however be necessary to guard with extraordinary circumspection the manner of dispensing them. The requisite precautions have been thought of, but to enter into the detail would swell this report, already voluminous, to a a size too inconvenient a size.
If the principle shall not be deemed inadmissible the means of avoiding an abuse of it will not be likely to present insurmountable obstacles. There are useful good guides from practice in other quarters.

It shall therefor only be remarked here in relation to this point, that any bounty, which may be applied to the manufacture of an article, cannot with safety extend beyond those Manufactures, at which the making of the Article is a regular business Trade. Besides other objections It would be impossible to annex adequate precautions to a benefit of that nature if extended to every private family, in which the manufacture was incidentally carried on and its being a merely incidental occupation, which engages a portion of time that would be otherwise be lost, it can be advantageously carried on without any so such special an aid.
The Possibility of a diminution of the revenue may also present itself as an objection to the arrangements which have been submitted.
But there is no truth which may be more firmly relied upon than that the interests of the Revenue are promoted by whatever promotes an increase of National Industry and Wealth.
In proportion to the degree of these, is the capacity of every county to contribute to the Public Treasury; and where the capacity to pay is encreased, or even rather is not decreased, the only consequence of measures, which diminish any particular resource is a change of the object. If by encouraging the Manufacture of an article at home, the revenue which has been wont to accrue from its importation should be lessened, an indemnification can easily be found either out of the manufacture itself, or from some other object which may be deemed more convenient.
The measures however which have been submitted, taken aggregately, will for a long time to come rather augment than decrease the public Revenues. There is little room to hope that the progress of manufactures will so equally keep pace with the progress of population as to present, even, a gradual augmentation of the product of the duties on imported articles.
As, nevertheless, an abolition in some instances and a reduction in others of the duties which have been pledged for the public debt is proposed it is essential that it should be accompanied with a competent substitute. In order to this, it is requisite, that all the additional duties which shall be laid be appropriated in the first instance, to replace all defalcations which may proceed from any such abolition or diminution. It is evident at first glance that they will not only be only adequate to this, but will yield a considerable surplus.
This surplus will serve—

   [Qr: plan of the Board of trade in Engd—] [board]

First—To constitute a fund for paying the bounties which shall have been decreed.
Secondly—To constitute a fund for the operations of a Board Society to be established, for promoting Arts, Agriculture, Manufactures and Commerce. Of this institution, different intimations have been given, in the course of this Report. An outline of a plan for it shall now be submitted.
Let a certain annual sum, be set apart, and placed under the management of Commissioners, not less than three, to consist of certain Officers of the Government and their successors in Office.
Let these Commissioners be empowered to apply the fund confided to them—to defray the expences of the emigration of Artists and Manufacturers in particular branches of extraordinary importance—to induce the prosecution and introduction of useful discoveries, inventions & improvements by proportionate rewards judiciously held out and applied—to encourage by premiums both Honorable and lucrative the exertions of individuals and of classes in relation to the several objects they are charged with promoting—and to afford such other aids to those objects as may be generally designated by law.
The Commissioners to render an annual account of their transactions and disbursements; and all such sums as shall not have been applied to the purposes of their trust at the end of every three years to revert to the Treasury. It may also be enjoined upon them, not to draw out the money, but for the purpose of some specific disbursement.
It may moreover be of use to authorise them to receive voluntary contributions; making it their duty to apply them to the particular objects for which they may have been made, if any shall have been designated by the donors.
There is reason to believe that the progress of particular manufactures has been much retarded by the want of skilful workmen. And it often happens that the capitals employed are not equal to the purpose of bringing from abroad workmen of a superior kind. Here, in cases worthy of it, the auxiliary agency of Government would in all probability be useful. There are also valuable workmen, in every branch, who are prevented from emigrating solely by the want of means. Occasional aids to such persons properly administered might be a source of valuable aquisitions to the country.
The propriety of stimulating by rewards the invention and introduction of useful improvements is admitted without difficulty. But the success of attempts in this way must evidently depend much on the manner of conducting them. It is probable that the placing of the dispensation of those rewards under some proper discretionary direction, where they may be accompanied by collateral expedients, will serve to give them the surest efficacy. It seems impracticable to apportion by general rules specific compensations for discoveries of unknown and disproportionate utility.
The great use which may be made of a fund of this nature to procure and import foreign improvements is particularly obvious. Among these the article of machines would form a most important item.
The operation and utility of premiums have been adverted to; together with the advantages which have resulted from their dispensation under the direction of certain public and private societies. Of this some experience has been had in the 
   
   name

 instance of the Pennsylvania Society  but the funds of that association have been too contracted to produce more than a very small portion of the good to which the principles of it would have led. It may confidently be affirmed that there is scarcely any thing, which has been devised, better calculated to excite a general spirit of improvement than the institutions of this nature. They are truly invaluable.
In countries where there is great private wealth much may be effected by the voluntary contributions of patriotic individuals; but in a community situated like that of the United States, the public purse must supply the deficiency of private 
   Ascertain if British G does not make grants to a similar society
 resource. In what can it be so useful as in prompting and improving the efforts of industry?
All which is humbly submitted
